 



Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AvalonBay Communities, Inc.

Medium-Term Notes

Due Nine Months Or More From Date Of Issue

Amended & Restated Distribution Agreement

August 6, 2003

Banc Of America Securities LLC
Citigroup Global Markets Inc.
Fleet Securities, Inc.
J.P. Morgan Securities Inc.
Lehman Brothers Inc.

Morgan Stanley & Co. Incorporated
Wachovia Capital Markets, llc.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page

--------------------------------------------------------------------------------

  1.     Description of Notes     2     2.     Appointment as Agent     3      
   
(a)
  Appointment     3          
(b)
  Sale of Notes     4          
(c)
  Purchases as Principal     4          
(d)
  Solicitations as Agent     4          
(e)
  Reliance     4     3.     Representations and Warranties of the Company     4
         
(a)
  Effectiveness of Registration Statement; Filing of Prospectus     5          
(b)
  Compliance with Securities Act     5          
(c)
  Incorporated Documents     5          
(d)
  Organization, Power and Authority of Company     6          
(e)
  Organization, Power and Authority and Capitalization of Subsidiaries     6    
     
(f)
  Capital Stock Matters     6          
(g)
  Financial Statements     7          
(h)
  Company’s Internal Accounting System     7          
(i)
  Notes     7          
(j)
  Distribution Agreement and Indenture     8          
(k)
  Rating     9          
(l)
  No Material Adverse Change     9          
(m)
  Company Not an Investment Company     9          
(n)
  No Material Actions or Proceedings     9          
(o)
  Filing and Enforceability of Contracts     10          
(p)
  Compliance With Law     10          
(q)
  No Further Consents Required     10          
(r)
  Title to Properties     10          
(s)
  Mortgages; Community Matters     11          
(t)
  Title Insurance     11          
(u)
  Accuracy of Company’s Statements     11          
(v)
  No Price Stabilization or Manipulation     12          
(w)
  No Labor Disputes     12          
(x)
  No Unlawful Contributions     12          
(y)
  Compliance With Environmental Laws     12          
(z)
  Hazardous Materials     12          
(aa)
  Periodic Review of Costs of Environmental Compliance     13          
(bb)
  Property and Casualty Insurance     14          
(cc)
  REIT Status     14          
(dd)
  No Plan Assets     14          
(ee)
  Distribution of Offering Materials     14          
(ff)
  Form S-3 Eligibility     14  

i



--------------------------------------------------------------------------------



 



                                      Page

--------------------------------------------------------------------------------

  4.     Purchases as Principal; Solicitations as Agent     14          
(a)
  Purchases as Principal     14          
(b)
  Solicitations as Agent     16          
(c)
  Administrative Procedures     16          
(d)
  Agents’ Obligations Several and Not Joint     16     5.     Covenants of the
Company. The Company covenants and agrees with the Agents as follows:     16    
     
(a)
  Amendments and Supplements     17          
(b)
  Notification Upon Certain Events     17          
(c)
  Compliance With Securities Laws     17          
(d)
  Copies of Offering Documents     17          
(e)
  Copies of Securities Filings and Distributions     18          
(f)
  Earnings Statements     18          
(g)
  Payment of Expenses     18          
(h)
  Blue Sky Qualification     19          
(i)
  No Price Stabilization or Manipulation     19          
(j)
  Rating Agency Matters     19          
(k)
  Establishing Terms of Notes     19          
(l)
  Use of Proceeds     19          
(m)
  Preparation of Pricing Supplements     19          
(n)
  Unaudited Financial Information     19          
(o)
  Audited Financial Information     20          
(p)
  REIT Status     20          
(q)
  Market Stand-Off Pending Settlement     20          
(r)
  Market Stand-Off Generally     20     6.     Conditions of Agents’ Obligations
at the Closing     20          
(a)
  Opinion of Company Counsel     20          
(b)
  Opinion of Company Tax Counsel     21          
(c)
  Opinion of Counsel to the Agents     21          
(d)
  Comfort Letter     21          
(e)
  Officers’ Certificate     22          
(f)
  No Stop Orders or Unmet Commission Requests     24          
(g)
  No Material Adverse Change     24          
(h)
  No Material Litigation Commenced     24          
(i)
  Accuracy of Representations and Warranties; Observance of Covenants     24    
     
(j)
  Blue Sky Qualification     25          
(k)
  Other Documents     25          
(l)
  Special Conditions for Agents’ Purchases as Principal     25     7.    
Delivery of and Payment for Notes Sold through the Agents     26     8.    
Additional Covenants of the Company     26          
(a)
  Reaffirmation of Representations and Warranties     26          
(b)
  Subsequent Delivery of Certificates     26          
(c)
  Subsequent Delivery of Legal Opinions     27  

ii



--------------------------------------------------------------------------------



 



                                      Page

--------------------------------------------------------------------------------

       
(d)
  Subsequent Delivery of Comfort Letters     27     9.     Indemnification and
Contribution.     28          
(a)
  Indemnification of the Agents by the Company     28          
(b)
  Indemnification of the Company and its Directors, Certain Officers and Control
Persons by the Agents     28          
(c)
  Procedures     29          
(d)
  Contribution     30          
(e)
  Survival of Indemnity and Contribution Provisions     31     10.    
Reimbursement of Agents’ Expenses     31     11.     Representations and
Agreements to Survive Delivery     31     12.     Role of Agents     31     13.
    Termination     31     14.     Notices     32     15.     Parties     34    
16.     Governing Law     35     17.     Counterparts     35     18.    
Enforceability     35     19.     Waiver of Rights to Trial by Jury     35    
20.     Amendments and Modifications     35  

     
EXHIBIT A
  Terms of Notes  
EXHIBIT B
  Administrative Procedures Agreement

     
Part I
    Administrative Procedures for Certificates Notes and Generally Applicable
Administrative Procedures
Part II
    Administrative Procedures for Global Note Method of Book-Entry Notes
Part III
    Administrative Procedures for Master Note Method of Book-Entry Notes

      EXHIBIT C   Form of Opinion of Counsel to the Company       SCHEDULE I  
Information in the Prospectus Furnished by any Agent SCHEDULE II   List of
Subsidiaries SCHEDULE III   Commissions

iii



--------------------------------------------------------------------------------



 



AVALONBAY COMMUNITIES INC.

MEDIUM-TERM NOTES

DUE NINE MONTHS OR MORE FROM DATE OF ISSUE

AMENDED AND RESTATED DISTRIBUTION AGREEMENT

August 6, 2003

Banc of America Securities LLC
100 No. Tryon Street, 7th Floor
Charlotte, NC 28255

Citigroup Global Markets Inc.
Medium-Term Note Department
388 Greenwich Street
New York, NY 10013

Fleet Securities, Inc.
100 Federal Street, MADE 10012H
Boston, MA 02110

J.P. Morgan Securities Inc.
270 Park Avenue, 7th Floor
New York, NY 10017
Attention: Transaction Execution Group

Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019
Attention: Fixed Income Syndicate/Medium Term Note Desk

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036

Wachovia Capital Markets, LLC
301 So. College Street, DC-8
One Wachovia Center
Charlotte, NC 28288

Ladies and Gentlemen:

     AvalonBay Communities, Inc., a Maryland corporation (the “Company”),
confirms its agreement with Banc of America Securities LLC, Citigroup Global
Markets Inc., Fleet Securities, Inc., J.P. Morgan Securities Inc., Lehman
Brothers Inc., Morgan Stanley & Co. Incorporated, and Wachovia Capital Markets,
LLC, (each, an “Agent” and collectively, the

 



--------------------------------------------------------------------------------



 



“Agents”), with respect to the issue and sale from time to time by the Company
of its Medium-Term Notes Due Nine Months or More From Date of Issue (the
“Notes”), as follows:

     Capitalized terms used but not otherwise defined herein shall have the
meanings given to those terms in the Prospectus (as defined herein).

     1. Description of Notes. The Company proposes to issue the Notes under that
certain Indenture, dated as of January 16, 1998 (the “Original Indenture”), as
supplemented by that certain First Supplemental Indenture, dated as of January
20, 1998, that certain Second Supplemental Indenture, dated as of July 7, 1998,
and that certain Amended and Restated Third Supplemental Indenture, dated as of
July 10, 2000 (collectively and together with the Original Indenture and any
additional indentures supplemental thereto entered into after the date hereof,
the “Indenture”) between the Company and US Bank, National Association (as
successor to State Street Bank and Trust Company), as trustee (the “Trustee”).
As of the date of this agreement (this “Distribution Agreement”), the Company
has authorized the issuance and sale of up to U.S. $750,000,000 aggregate
initial offering price (or its equivalent, based upon the applicable exchange
rate at the time of issuance, in such foreign or composite currencies as the
Company shall designate at the time of issuance) of Notes to or through the
Agents pursuant to the terms of this Distribution Agreement, as such amount may
be reduced by the aggregate initial offering price of any other debt securities
issued by the Company, whether within or without the United States, pursuant to
the registration statement referred to below. It is understood, however, that
the Company may from time to time authorize the issuance of additional Notes and
that such additional Notes may be sold to or through the Agents or through or to
other agents pursuant to the terms of this Distribution Agreement, all as though
the issuance of such Notes were authorized as of the date hereof.

     This Distribution Agreement provides both for the sale of Notes by the
Company to one or more Agents as principal for resale to investors and other
purchasers and for the sale of Notes by the Company directly to investors (as
may from time to time be agreed to by the Company and the applicable Agent), in
which case the applicable Agent will act as an agent of the Company in
soliciting offers for the purchase of Notes.

     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-103755) for the
registration of debt securities, including the Notes, under the Securities Act
of 1933, as amended (the “Securities Act”), and the offering thereof from time
to time in accordance with Rule 430A or Rule 415 of the rules and regulations of
the Commission thereunder (the “Securities Act Rules and Regulations”). Such
registration statement has been declared effective by the Commission. Such
registration statement (and any further registration statements which may be
filed by the Company for the purpose of registering additional Notes and in
connection with which this Distribution Agreement is included or incorporated by
reference as an exhibit) and the prospectus constituting a part thereof
(including in each case the information, if any, deemed to be part thereof
pursuant to Rule 430A(b) of the Securities Act Rules and Regulations), and any
prospectus supplement and pricing supplement relating to the Notes, including
all documents incorporated therein by reference, as from time to time amended or
supplemented by the filing of documents pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or the Securities Act or otherwise, is
referred to herein as the “Registration Statement.” A

2



--------------------------------------------------------------------------------



 



prospectus supplement (the “Prospectus Supplement”) setting forth the terms of
the offer of the Notes contemplated by this Distribution Agreement, and
additional information concerning the Company has been or will be prepared and
will be filed by the Company pursuant to Rule 424(b) of the Securities Act Rules
and Regulations, on or before the second business day after it is first used in
connection with the offer and sale of Notes under this Distribution Agreement
(or such earlier time as may be required by the Securities Act Rules and
Regulations). The final form of prospectus included in the Registration
Statement, as supplemented by the Prospectus Supplement (including any
supplement to the Prospectus that sets forth the purchase price, interest rate
or formula, maturity date and other terms of a particular issue of Notes and all
documents incorporated therein by reference (each, a “Pricing Supplement”)), is
referred to herein as the “Prospectus,” except that if any revised prospectus,
whether or not such revised prospectus is required to be filed by the Company
pursuant to Rule 424(b) of the Securities Act Rules and Regulations, shall be
provided to the Agents by the Company for use in connection with the offer and
sale of any of the Notes under this Distribution Agreement, the term
“Prospectus” shall refer to such revised prospectus from and after the time such
documents are first provided to the Agents for such use. If the Company elects
to rely on Rule 434 promulgated pursuant to the Securities Act, all references
to the Prospectus shall be deemed to include, without limitation, the form of
prospectus and the term sheet, taken together, provided to the Agents by the
Company in reliance on such Rule 434. Any registration statement (including any
supplement thereto or information which is deemed part thereof) filed by the
Company under Rule 462(b) of the Securities Act Rules and Regulations (a
“Rule 462(b) Registration Statement”) shall be deemed to be part of the
Registration Statement. Any prospectus (including any amendment or supplement
thereto or information which is deemed part thereof) included in the Rule 462(b)
Registration Statement shall be deemed to be part of the Prospectus. For
purposes of this Distribution Agreement, all references to the Registration
Statement, the Prospectus, any preliminary prospectus or any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System (EDGAR),
and such copy shall be identical (except to the extent permitted by
Regulation S-T) to any Prospectus delivered to any Agent for use in connection
with the offering of the Notes by the Company.

     2. Appointment as Agent.

          (a) Appointment. Subject to the terms and conditions stated herein and
subject to the reservation by the Company of the right to solicit, sell or
accept offers for Notes directly on its own behalf, the Company hereby appoints
the Agents as its exclusive agents (except as described below), for the purpose
of soliciting and receiving offers to purchase Notes from the Company by others
and, on the basis of the representations and warranties herein contained, but
subject to the terms and conditions herein set forth, each Agent agrees to use
reasonable efforts to solicit and receive offers to purchase Notes upon terms
acceptable to the Company at such times and in such amounts as the Company shall
from time to time specify. The Company agrees that Notes will be sold
exclusively to or through the Agents except as otherwise described below. The
Company may accept offers to purchase Notes through an agent other than an Agent
(and, in connection therewith, may respond to inquiries and requests for
information from any such agents), provided that (i) the Company and such agent
shall have executed an agreement with respect to such purchases having terms and
conditions (including, without limitation, commission rates) with respect to
such purchases substantially the same as

3



--------------------------------------------------------------------------------



 



the terms and conditions that would apply to such purchases under this
Distribution Agreement if such agent were an Agent (which may be accomplished by
incorporating by reference in such agreement the terms and conditions of this
Distribution Agreement) and (ii) the Company shall provide the Agents with a
copy of such agreement promptly following the execution thereof.

          (b) Sale of Notes. The Company shall not sell or approve the
solicitation of offers for the purchase of Notes in excess of the amount which
shall be authorized by the Company from time to time or in excess of the
aggregate initial offering price of Notes registered pursuant to the
Registration Statement. The Agents shall have no responsibility for maintaining
records with respect to the aggregate initial offering price of Notes sold, or
of otherwise monitoring the availability of Notes for sale, under the
Registration Statement.

          (c) Purchases as Principal. The Agents shall not have any obligation
to purchase Notes from the Company as principal, but one or more Agents may
agree from time to time to purchase Notes as principal for resale to investors
and other purchasers determined by such Agent or Agents. Any such purchase of
Notes by an Agent or Agents as principal shall be made in accordance with
Section 4(a) hereof.

          (d) Solicitations as Agent. If agreed upon by an Agent and the
Company, such Agent, acting solely as agent for the Company and not as
principal, will solicit offers for the purchase of Notes. Such Agent will
communicate to the Company, orally, each offer to purchase Notes solicited by it
on an agency basis, other than those offers rejected by such Agent. Such Agent
shall have the right, in its discretion reasonably exercised, to reject any
proposed purchase of Notes, in whole or in part, and any such rejection shall
not be deemed a breach of its agreement contained herein. The Company shall have
the right to withdraw, cancel or modify any offer hereunder without notice and
the sole right to accept offers to purchase the Notes and may reject any such
offer in whole or in part and any such rejection shall not be deemed a breach of
its agreements contained herein. Such Agent shall make reasonable efforts to
assist the Company in obtaining performance by each purchaser whose offer to
purchase Notes has been solicited by it and accepted by the Company. Such Agent
shall not have any liability to the Company in the event that any such purchase
is not consummated for any reason. If the Company shall default on its
obligation to deliver Notes to a purchaser whose offer it has accepted, the
Company shall (i) hold such Agent harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (ii)
notwithstanding such default, pay to such Agent any commission to which it would
otherwise be entitled.

          (e) Reliance. The Company and the Agents agree that any Notes
purchased by one or more Agents as principal shall be purchased, and any Notes
the placement of which an Agent arranges as agent shall be placed by such Agent,
in reliance on the representations, warranties, covenants and agreements of the
Company contained herein and on the terms and conditions and in the manner
provided herein.

     3. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with each Agent as of the date hereof, as of the date
of each acceptance by the Company of an offer for the purchase of Notes (whether
to an Agent as principal or through an Agent as agent), as of the date of each
delivery of Notes (whether to an Agent as principal or through an Agent as agent
(each a “Delivery Date”)) (the date of each such

4



--------------------------------------------------------------------------------



 



delivery to an Agent as principal being hereafter referred to as a “Settlement
Date”), and as of any time that the Registration Statement or the Prospectus
shall be amended or supplemented (it being understood that such representations,
warranties and agreements shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented to each such time) as
follows:

          (a) Effectiveness of Registration Statement; Filing of Prospectus. The
Company has filed with the Commission a registration statement on Form S-3 (File
No. 333-103755) for the registration of debt securities, including the Notes,
under the Securities Act, and the offering thereof from time to time in
accordance with Rule 430A or Rule 415 of the Securities Act Rules and
Regulations. Such registration statement has been declared effective by the
Commission. The Prospectus Supplement setting forth the terms of the offer of
the Notes contemplated by this Distribution Agreement, and additional
information concerning the Company has been or will be prepared and will be
filed by the Company pursuant to Rule 424(b) of the Securities Act Rules and
Regulations, on or before the second business day after it is first used in
connection with the offer and sale of Notes under this Distribution Agreement
(or such earlier time as may be required by the Securities Act Rules and
Regulations).

          (b) Compliance with Securities Act. Each part of the Registration
Statement, when such part became or becomes effective, and the Prospectus and
any amendment or supplement to such Registration Statement or such Prospectus,
on the date of filing thereof with the Commission and as of the date hereof,
complied or will comply in all material respects with the requirements of the
Securities Act and the Securities Act Rules and Regulations; the Indenture, on
the date of filing thereof with the Commission and as of the date hereof
complied or will comply in all material respects with the requirements of the
Trust Indenture Act of 1939, as amended, and the rules and regulations of the
Commission thereunder (the “TIA”); each part of the Registration Statement, when
such part became or becomes effective did not or will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Prospectus and any amendment or supplement thereto, on the date of filing
thereof with the Commission and as of the date hereof did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; except that the foregoing shall not
apply to (i) that part of the Registration Statement which constitutes the
Statement of Eligibility and Qualification under the TIA and (ii) statements in,
or omissions from, any such document in reliance upon, and in conformity with,
information concerning the Agents that was furnished to the Company by the
Agents specifically for use in the preparation thereof. The Company acknowledges
that the only information furnished to the Company by the Agents on or before
the date hereof specifically for inclusion in the Registration Statement or the
Prospectus is the information set forth in Schedule I hereto.

          (c) Incorporated Documents. The documents incorporated by reference in
the Registration Statement, the Prospectus and any amendment or supplement to
such Registration Statement or such Prospectus, when they became or become
effective under the Securities Act or were or are filed with the Commission
under the Exchange Act, as the case may be, conformed or will conform in all
material respects with the requirements of the Securities Act, the Securities

5



--------------------------------------------------------------------------------



 



Act Rules and Regulations, the Exchange Act and the rules and regulations of the
Commission thereunder (the “Exchange Act Rules and Regulations”), as applicable.

          (d) Organization, Power and Authority of Company. The Company has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Maryland with the power and authority to conduct all
the activities conducted by it, to own or lease all the assets owned or leased
by it and otherwise to conduct its business as described in the Registration
Statement and Prospectus. The Company is duly licensed or qualified to do
business and in good standing in each jurisdiction in which the nature of the
activities conducted by it or the character of the assets owned or leased by it
makes such licensing or qualification necessary except where the failure to be
so qualified, considering all such cases in the aggregate, will not have a
material adverse effect on the business, properties, business prospects,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries (as hereinafter defined), taken as a whole.

          (e) Organization, Power and Authority and Capitalization of
Subsidiaries. As of the date of this Agreement, the only subsidiaries (as
defined in the Securities Act Rules and Regulations) of the Company are the
entities listed on Schedule II, attached hereto. Each of the Company’s
subsidiaries is an entity duly organized or formed, as the case may be, and, in
the case of each such subsidiary that is a corporation, limited partnership or
limited liability company (each a “Subsidiary” and, collectively, the
“Subsidiaries) is validly existing and in good standing under the laws of its
respective jurisdiction of organization or incorporation. Each of the Company’s
subsidiaries has full power and authority to conduct all the activities
conducted by it, to own or lease all the assets owned or leased by it and
otherwise to conduct its business as described in the Registration Statement and
the Prospectus. Each of the Subsidiaries is duly licensed or qualified to do
business in good standing as a corporation, limited partnership or limited
liability company, as the case may be, in all jurisdictions in which the nature
of the activities conducted by it or the character of the assets owned or leased
by it makes such licensing or qualification necessary except where the failure
to be so qualified, considering all such cases in the aggregate, will not have a
material adverse effect on the business, properties, business prospects,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries, taken as a whole. Except for the stock or other interests in
the subsidiaries and as disclosed in the Registration Statement, the Company
does not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, trust, association or other entity. Complete
and correct copies of the charter of the Company, as amended through the date
hereof (collectively, the “Charter”), and the bylaws of the Company, as amended
through the date hereof (the “Bylaws”), and the charter documents of each of its
subsidiaries and all amendments thereto have been delivered to counsel for the
Agents. Except as otherwise described in the Registration Statement or the
Prospectus, or as described in Schedule II, all of the issued and outstanding
capital stock of each corporate Subsidiary of the Company has been duly
authorized and will be, as of the Closing Date, validly issued, fully paid and
non-assessable and owned by the Company.

          (f) Capital Stock Matters. The outstanding securities of the Company,
including the outstanding shares of common stock, $0.01 par value (the “Common
Stock”), and the outstanding shares of each series of preferred stock (the
“Preferred Stock”) have been duly

6



--------------------------------------------------------------------------------



 



authorized and are validly issued, fully paid and nonassessable by the Company
and conform to the description thereof in the Prospectus. Except as set forth in
the Registration Statement or the Prospectus, the Company does not have
outstanding any option to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any of its securities or any shares of capital
stock of any subsidiary or any such warrants, convertible securities or
obligations, except for shares of Common Stock to be issued to certain employees
in connection with the deferment of income, shares of Common Stock issuable
pursuant to awards granted or to be granted under the Company’s 1994 Stock
Incentive Plan, as amended and restated, shares of Common Stock issuable under
the Company’s 1996 Non-Qualified Employee Stock Purchase Plan, shares of Common
Stock issuable under the Company’s Dividend Reinvestment and Stock Purchase Plan
and shares of Common Stock issuable upon redemption or conversion of units of
limited partnership interests.

          (g) Financial Statements. The financial statements and schedules
included or incorporated by reference in the Registration Statement and the
Prospectus set forth fairly the financial condition of the respective entity or
entities presented as of the dates indicated and the results of operations and
changes in financial position for the periods therein specified in conformity
with generally accepted accounting principles consistently applied throughout
the periods involved (except as otherwise stated therein and except to the
extent that Avalon Properties, Inc. applied different principles than the
Company prior to its merger with and into the Company and except, in the case of
interim periods, for the notes thereto and normal year-end adjustment). The pro
forma financial statements of the Company included in the Registration Statement
and the Prospectus comply in all material respects with the applicable
requirements of Rule 11-02 of Regulation S-X of the Commission and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of such statements. No other financial statements (or schedules) of
the Company or any predecessor of the Company are required by the Securities Act
or the Securities Act Rules and Regulations to be included in the Registration
Statement or the Prospectus. Ernst & Young LLP (together with any other
nationally recognized accounting firm that the Company may from time to time
engage, the “Accountants”), who have reported on the financial statements and
schedules which are audited, are independent accountants with respect to the
Company as required by the Securities Act and the Securities Act Rules and
Regulations. The statements included in the Registration Statement with respect
to the Accountants pursuant to Rule 509 of Regulation S-K of the Securities Act
Rules and Regulations are true and correct in all material respects.

          (h) Company’s Internal Accounting System. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets and financial and corporate books and records is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

          (i) Notes. The Notes are as of the date hereof duly authorized by the
Company for issuance and sale pursuant to this Distribution Agreement and the
Indenture; and

7



--------------------------------------------------------------------------------



 



when duly authenticated and delivered by the Trustee in accordance with the
terms of the Indenture (assuming the due authorization, execution and delivery
of the Indenture by the Trustee), against payment of the consideration therefor,
the Notes will be valid and legally binding obligations of the Company entitled
to the benefit of the Indenture and will be enforceable against the Company in
accordance with their terms, subject, as to enforcement, to (i) applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law),
(iii) the discretion of the court before which any proceeding therefor may be
brought, (iv) requirements that a claim with respect to any Notes payable in a
foreign or composite currency (or a foreign or composite currency judgment in
respect of such claim) be converted into U.S. dollars at a rate of exchange
prevailing on a date determined pursuant to applicable law and (v) governmental
authority to limit, delay or prohibit the making of payments outside the United
States (collectively, the “Enforceability Limitations”) and authorization of the
Notes did not, and the execution, delivery and performance of the Notes will
not, constitute a breach or violation of, or a default under, or conflict with,
or give any other party a right to terminate any of its obligations under, or
result in the acceleration of any obligation under, or result in the creation or
imposition of any lien, charge or encumbrance upon the Communities or any of the
other assets of the Company or any of its subsidiaries pursuant to the terms or
provisions of, the Charter or Bylaws of the Company, the articles or certificate
of incorporation or bylaws or partnership agreement or operating agreement of
any of the Company’s subsidiaries or any Contract (as defined herein) or any
judgment, ruling, decree, order, law, statute, rule or regulation of any court
or other governmental agency or body applicable to the Communities or the
business or properties of the Company or any of its subsidiaries, except as
disclosed in the Prospectus or except for such instances as, individually or in
the aggregate, do not involve a material risk to the business, properties,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole; the Indenture has been duly qualified under
the TIA and prior to the issuance of the Notes will be duly authorized, executed
and delivered by the Company, and assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that enforcement thereof may be limited by the
Enforceability Limitations; the Notes and the Indenture will conform in all
material respects to the statements relating thereto contained in the
Prospectus; and the Notes are, in all material respects, in the form
contemplated by the Indenture. Upon payment of the purchase price and delivery
of the Notes in accordance with this Distribution Agreement, each of the
purchasers thereof will receive good, valid and marketable title to such Notes,
free and clear of all liens, charges and encumbrances.

          (j) Distribution Agreement and Indenture. The Company has the
corporate power and authority to enter into this Distribution Agreement, the
Indenture, the Notes and each Terms Agreement (as defined herein). This
Distribution Agreement and the Indenture have been duly authorized, executed and
delivered by the Company and constitute valid and binding agreements of the
Company, enforceable against the Company in accordance with the terms hereof and
thereof, except to the extent that enforcement thereof may be limited by the
Enforceability Limitations. The execution, delivery and the performance of this
Distribution Agreement, the Indenture and each Written Terms Agreement (as
defined herein) and the entry into, and the performance of, each non-written
Terms Agreement and the consummation of the transactions contemplated herein and
therein did not and will not constitute a breach or violation

8



--------------------------------------------------------------------------------



 



of, or a default under, or conflict with, or give any other party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, or result in the creation or imposition of any lien, charge or
encumbrance upon the Communities or any of the other assets of the Company or
any of its subsidiaries pursuant to the terms or provisions of, the Charter or
Bylaws of the Company, the articles or certificate of incorporation or bylaws or
partnership agreement or operating agreement of any of the Company’s
subsidiaries or any material contract, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which any of their property
may be bound or any judgment, ruling, decree, order, law, statute, rule or
regulation of any court or other governmental agency or body applicable to the
Communities or the business or properties of the Company or any of its
subsidiaries, except as disclosed in the Prospectus or except for such instances
as, individually or in the aggregate, do not involve a material risk to the
business, properties, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole.

          (k) Rating. At the time of each Settlement Date, the Notes will be
rated at least Baa1 by Moody’s Investors Service, Inc. (“Moody’s”) and at least
BBB+ by Standard & Poor’s Ratings Service (“S&P” and, together with Moody’s, the
“Rating Agencies”), or such other rating as to which the Company shall have most
recently notified the Agents pursuant to Section 5(b)(iv) hereof.

          (l) No Material Adverse Change. Except as contemplated in the
Prospectus, subsequent to the respective dates as of which information is given
in the Registration Statement and the Prospectus, the Company and its
subsidiaries, taken as a whole, have not incurred any liabilities or
obligations, direct or contingent, or entered into any transactions, not in the
ordinary course of business, that are material to the Company and its
subsidiaries taken as a whole, and there has not been any material change in the
capital stock, short-term debt or long-term debt of the Company, or any material
adverse change, or any development involving a prospective material adverse
change, in the condition (financial or other), business, prospects, net worth or
results of operations of the Company and its subsidiaries taken as a whole.

          (m) Company Not an Investment Company. The Company is not an
“investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“1940 Act”).

          (n) No Material Actions or Proceedings. Except as set forth in the
Registration Statement and the Prospectus, there is no pending or, to the
knowledge of the Company, threatened any action, suit or proceeding against or
affecting the Company or any of its subsidiaries or any of their respective
directors, partners or officers in their capacity as such, or any of the Current
Communities, the Development Communities or the Redevelopment Communities (each
as defined in the Prospectus and collectively, the “Communities”) before or by
any Federal or state court, commission, regulatory body, administrative agency
or other governmental body, domestic or foreign, wherein an unfavorable ruling,
decision or finding might, individually or in the aggregate, have a material
adverse effect on the business, properties, business prospects, condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole.

9



--------------------------------------------------------------------------------



 



          (o) Filing and Enforceability of Contracts. There are no contracts or
documents of a character required to be described in the Prospectus or to be
filed as exhibits to the Registration Statement by the Securities Act or the
Securities Act Rules and Regulations that have not been so described or filed
(the “Contracts”). All Contracts executed and delivered on or before the date
hereof to which the Company or any subsidiary of the Company is a party have
been duly authorized, executed and delivered by the Company or such subsidiary
and, assuming due authorization, execution and delivery thereof by the other
parties thereto, constitute valid and binding agreements of the other parties
thereto, enforceable against such parties in accordance with the terms thereof,
subject to the Enforceability Limitations.

          (p) Compliance With Law. Each of the Company and its subsidiaries has
complied in all material respects with all laws, regulations and orders
applicable to it or their respective businesses and properties where the failure
to comply would, individually or in the aggregate, have a material adverse
effect on the business, properties, business prospects, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole; neither the Company nor any of its subsidiaries is, and upon
consummation of each sale of a Note, none of them will be, in default under any
Contract, the violation of which would individually or in the aggregate have a
material adverse effect on the Company and its subsidiaries taken as a whole,
and no other party under any such Contract to which the Company or any of its
subsidiaries is a party is, to the knowledge of the Company, in default in any
material respect thereunder; the Company is not in violation of its Charter or
Bylaws; except as disclosed in the Prospectus, the Company and each of its
subsidiaries have or, upon each Delivery Date, will have all governmental
licenses (including, without limitation, a California real estate brokerage
license and a California general contractor’s license, if applicable), permits,
consents, orders, approvals and other authorizations required to carry on its
business as contemplated in the Prospectus, and none of them has received any
notice of proceedings relating to the revocation or modification of any such
governmental license, permit, consent, order, approval or other authorization
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a material adverse effect on the
business, properties, business prospects, condition (financial or otherwise) or
results of operations of the Company and its subsidiaries, taken as a whole.

          (q) No Further Consents Required. No consent, approval, authorization
or order of, or filing with, any court or governmental agency or body is
required for the consummation of the transactions contemplated by this
Distribution Agreement and the Indenture in connection with the issuance or sale
of the Notes by the Company, except such as may be required under the Securities
Act, the Exchange Act, the TIA or state securities or blue sky laws; and the
Company has full power and authority to authorize, issue and sell the Notes as
contemplated by this Distribution Agreement and the Indenture, free of any
preemptive or similar rights.

          (r) Title to Properties. The Company, or its subsidiaries, as
applicable, has good and marketable title to the Communities, and the
Communities are not subject to any liens or encumbrances except for monetary
liens as set forth in the Prospectus or the Registration Statement,
non-delinquent property taxes, utility easements and other immaterial
non-monetary liens or encumbrances of record. All liens, charges, encumbrances,
claims or restrictions on or affecting the Communities which are required to be
disclosed in the Prospectus are disclosed

10



--------------------------------------------------------------------------------



 



therein. Except as is disclosed in the Registration Statement or the Prospectus
and except as would not, in the aggregate, have a material adverse effect on the
business, properties, business prospects, condition (financial or otherwise) or
results of operations of the Company and its subsidiaries, taken as a whole,
(i) each of the Company and each of its subsidiaries has valid, subsisting and
enforceable leases with its tenants for the properties described in the
Prospectus as leased by it, (ii) no tenant under any of the leases pursuant to
which the Company or any subsidiary leases its properties has an option or right
of first refusal to purchase the premises demised under such lease, (iii) the
use and occupancy of each of the properties of the Company and its subsidiaries
complies in all material respects with all applicable codes and zoning laws and
regulations, (iv) the Company has no knowledge of any pending or threatened
condemnation or zoning change that will in any material respect affect the size
of, use of, improvements of, construction on, or access to any of the properties
of the Company or its subsidiaries, and (v) the Company has no knowledge of any
pending or threatened proceeding or action that will in any manner affect the
size of, use of, improvements on, construction on, or access to any of the
properties of the Company or its subsidiaries.

          (s) Mortgages; Community Matters. Except as disclosed in the
Registration Statement, the mortgages and deeds of trust encumbering the
Communities are not convertible nor will the Company or any of its subsidiaries
hold a participating interest therein and such mortgages and deeds of trust are
not cross-defaulted or cross-collateralized to any property not to be owned
directly or indirectly by the Company. To the knowledge of the Company (i) the
present use and occupancy of each of the Communities complies with all
applicable codes and zoning laws and regulations, if any, except for such
failures to comply which would not individually or in the aggregate have a
material adverse effect on the condition, financial or otherwise, or on the
earnings, business affairs or business prospects of the Company and its
subsidiaries taken as a whole; and (ii) there is no pending or, to the Company’s
knowledge, threatened condemnation, zoning change, environmental or other
proceeding or action that will in any material respect affect the size of, use
of, improvements on, construction on, or access to the Communities, except for
such proceedings or actions that would not individually or in the aggregate have
a material adverse effect on the condition, financial or otherwise, or on the
earnings, business affairs or business prospects of the Company and its
subsidiaries taken as a whole.

          (t) Title Insurance. Title insurance in favor of the mortgagee, the
Company or its Subsidiaries is maintained with respect to each of the
Communities, in an amount at least equal to the greater of (i) the cost of
acquisition of such property and (ii) the cost of construction by the Company
and its subsidiaries of the improvements located on such property (measured at
the time of such construction), except, in each case, where the failure to
maintain such title insurance would not have a material adverse effect on the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company and its subsidiaries taken as a whole.

          (u) Accuracy of Company’s Statements. No statement, representation,
warranty or covenant made by the Company in this Distribution Agreement or made
in any certificate or document required by this Distribution Agreement to be
delivered to the Agents was or will be, when made, inaccurate, untrue or
incorrect.

11



--------------------------------------------------------------------------------



 



          (v) No Price Stabilization or Manipulation. Except as stated in the
Prospectus, neither the Company nor any of its directors, officers or
controlling persons has taken, nor will it take, directly or indirectly, any
action designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Notes to facilitate the sale
or resale of the Notes.

          (w) No Labor Disputes. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company after due
inquiry and investigation, is threatened, which, in either case, would have a
material adverse effect on the business, properties, business prospects,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole.

          (x) No Unlawful Contributions. Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company of any subsidiary has made any payment of funds of the Company or any
subsidiary or received or retained any funds in violation of any law, rule or
regulation or of a character required to be disclosed in the Prospectus which
has not been so disclosed.

          (y) Compliance With Environmental Laws. As of each Delivery Date the
Company, and each of its subsidiaries (i) will be in compliance in all material
respects with any and all applicable foreign, Federal, state and local laws and
regulations relating to the protection of human health and safety, the Hazardous
Materials (as defined below), or hazardous or toxic wastes, pollutants or
contaminants (the “Environmental Laws”); (ii) will have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (iii) will be in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals are otherwise disclosed in the Prospectus
or would not, individually or in the aggregate, have a material adverse effect
on the Company and its subsidiaries taken as a whole.

          (z) Hazardous Materials.

            (i) None of the Company or any partnership or other subsidiary that
owns a Community (each a “Partnership”) has at any time, and, to the best
knowledge of the Company after due inquiry and investigation, no other party
has, at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured, generated, produced, spilled, allowed to seep, leak,
escape or leach, or be pumped, poured, emitted, emptied, discharged, released,
injected, dumped, transferred or otherwise disposed of or dealt with, Hazardous
Materials (as hereinafter defined) on, to, above under, in, into or from the
Communities, except as disclosed in the environmental reports previously
delivered to the Agents or referred to in the Prospectus, or such as would not
individually or in the aggregate have a material adverse effect on the Company
and its subsidiaries, taken as a whole. Neither the Company nor its subsidiaries
intends to use the Communities or any subsequently acquired properties described
in the Prospectus for the purpose of handling, burying, storing, retaining,
refining, transporting, processing, manufacturing, generating, producing,
spilling, seeping, leaking, escaping, leaching,

12



--------------------------------------------------------------------------------



 



pumping, pouring, emitting, emptying, discharging, releasing, injecting,
dumping, transferring or otherwise disposing of or dealing with Hazardous
Materials, except for the use, storage and transportation of small quantities of
substances that are regularly used as office supplies, household cleaning
supplies, gardening supplies, or pool maintenance supplies in compliance with
applicable Environmental Laws and in accordance with prudent business practices
and good hazardous materials storage and handling practices.

            (ii) None of the Company or the Partnerships, to the best knowledge
of the Company after due inquiry and investigation, knows of any seepage, leak,
escape, leach, discharge, injection, release, emission, spill, pumping, pouring,
emptying or dumping of Hazardous Materials into waters on, under or adjacent to
the Communities or onto lands from which such hazardous or toxic waste or
substances might seep, flow or drain into such waters, except as disclosed in
the environmental reports previously delivered to the Agents or referred to in
the Prospectus or such as would not individually or in the aggregate have a
material adverse effect on the Company and its subsidiaries, taken as a whole.

            (iii) None of the Company or the Partnerships to the best knowledge
of the Company after due inquiry and investigation, has received notice of, or
has knowledge of any occurrence or circumstance which, with notice or passage of
time or both, would give rise to, any claim under or pursuant to any
Environmental Law pertaining to Hazardous Materials, hazardous or toxic waste or
substances on or originating from the Communities arising out of the conduct of
any such party, including, without limitation, pursuant to any Environmental
Law, except as disclosed in the environmental reports previously delivered to
the Agents or referred to in the Prospectus or such as would not individually or
in the aggregate have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

     As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials or explosives, petroleum or petroleum-based products,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or related materials, asbestos or any material as defined by any
Federal, state or local environmental law, ordinance, rule, or regulation
including, without limitation, Environmental Laws, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601, et seq.) (“CERCLA”), the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Section 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Section 9601, et seq.), and in the
regulations adopted and publications promulgated pursuant to each of the
foregoing or by any Federal, state or local governmental authority having or
claiming jurisdiction over the Communities as described in the Prospectus.

          (aa) Periodic Review of Costs of Environmental Compliance. In the
ordinary course of its business, each of the Company and the Partnerships
conducts a periodic review of the effect of Environmental Laws on its business,
operations and properties in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for investigation, clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review

13



--------------------------------------------------------------------------------



 



and on the basis of the reviews conducted by the Company in connection with the
Communities, the Company has reasonably concluded that such associated costs and
liabilities would not individually or in the aggregate, have a material adverse
effect on the Company and its subsidiaries taken as a whole.

          (bb) Property and Casualty Insurance. The Company and its subsidiaries
maintain property and casualty insurance (other than earthquake insurance) in
favor of the Company and its subsidiaries with respect to each of the
Communities, in an amount and on such terms as is reasonable for businesses of
the type proposed to be conducted by the Company and its subsidiaries. The
Company maintains earthquake insurance on the Communities to the extent
described in the Prospectus. Neither the Company nor any subsidiary has received
from any insurance company notice of any material defects or deficiencies
affecting the insurability of any of the Communities (other than with respect to
seismic activities).

          (cc) REIT Status. The Company has elected to be taxed as a REIT under
the Code and will use its best efforts to continue to be organized and will
continue to operate in a manner so as to qualify as a “real estate investment
trust” (“REIT”) under Sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”), unless the Board of Directors determines that it
is no longer in the best interest of the Company to continue to be so qualified.

          (dd) No Plan Assets. Neither the assets of the Company nor its
subsidiaries constitute, nor will such assets, as of the Closing Date,
constitute, “plan assets” under the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

          (ee) Distribution of Offering Materials. The Company has not
distributed and, prior to the later to occur of (i) the Closing Date and
(ii) completion of the distribution of the Notes, will not distribute any
offering material in connection with the offering and sale of the Notes other
than the Registration Statement, the Prospectus or other materials, if any,
permitted by the Securities Act.

          (ff) Form S-3 Eligibility. The Company satisfies all conditions and
requirements for the use of a Registration Statement on Form S-3 under the
Securities Act and the Securities Act Rules and Regulations.

     4. Purchases as Principal; Solicitations as Agent.

          (a) Purchases as Principal. If so agreed by one or more of the Agents
and the Company in each instance, Notes may be purchased by such Agent or Agents
as principal. An Agent’s commitment to purchase Notes as principal shall be
deemed to have been made on the basis of the representations and warranties of
the Company herein contained and shall be subject to the terms and conditions
herein set forth. In addition, in connection with each such sale, the Company
and such Agent or Agents will enter into a supplemental agreement (a “Terms
Agreement”) that will provide for the terms of the sale of such Notes to, and
the purchase thereof by, such Agent or Agents (which terms, unless otherwise
agreed, shall, to the extent applicable, include those terms specified in
Exhibit A hereto). Each Terms Agreement shall take the form of either (i) an
oral agreement between such Agent or Agents and the Company, with written

14



--------------------------------------------------------------------------------



 



confirmation prepared by such Agent or Agents and mailed to the Company, or
(ii) a written agreement between such Agent or Agents and the Company (a
“Written Terms Agreement”). Unless the context otherwise requires, references
herein to this “Distribution Agreement” shall include the applicable Terms
Agreement of one or more Agents to purchase Notes from the Company as principal.
Each purchase of Notes, unless otherwise agreed, shall be at a discount from the
principal amount of each such Note equivalent to the applicable commission set
forth in Schedule III hereto. The Agents may engage the services of any other
broker or dealer in connection with the resale of the Notes purchased by them as
principal and may allow any portion of the discount received in connection with
such purchases from the Company to such brokers and dealers. At the time of each
purchase of Notes by one or more Agents as principal, the Company and such Agent
or Agents shall agree in the Terms Agreement whether any stand-off provision (as
referred to in Section 5(r) hereof) or any officers’ certificate, opinion of
counsel or comfort letter (as referred to in Sections 8(b), 8(c) and 8(d)
hereof) will be required. If the Company and two or more Agents enter into an
agreement pursuant to which such Agents agree to purchase Notes from the Company
as principal and one or more of such Agents shall fail at the Settlement Date to
purchase the Notes which it or they are obligated to purchase (the “Defaulted
Notes”), then the nondefaulting Agents shall have the right, within 24 hours
thereafter, to make arrangements for one of them or one or more other Agents or
underwriters to purchase all, but not less than all, of the Defaulted Notes in
such amounts as may be agreed upon and upon the terms herein set forth;
provided, however, that if such arrangements shall not have been completed
within such 24-hour period, then:

            (i) if the aggregate principal amount of Defaulted Notes does not
exceed 10% of the aggregate principal amount of Notes to be so purchased by all
of such Agents on the Settlement Date, the nondefaulting Agents shall be
obligated, severally and not jointly, to purchase the full amount thereof in the
proportions that their respective initial underwriting obligations bear to the
underwriting obligations of all nondefaulting Agents; or

            (ii) if the aggregate principal amount of Defaulted Notes exceeds
10% of the aggregate principal amount of Notes to be so purchased by all of such
Agents on the Settlement Date, such agreement shall terminate without liability
on the part of any nondefaulting Agent.

     No action taken pursuant to this paragraph shall relieve any defaulting
Agent from liability in respect of its default. In the event of any such default
which does not result in a termination of such agreement, either the
nondefaulting Agents or the Company shall have the right to postpone the
Settlement Date for a period not exceeding seven days in order to effect any
required changes in the Registration Statement or the Prospectus or in any other
documents or arrangements.

     Unless otherwise specified in a Terms Agreement, if an Agent or Agents are
purchasing Notes as principal, it or they, as the case may be, may resell such
Notes to other dealers. Any such sales may be at a discount, which shall not
exceed the amount set forth in the Prospectus Supplement relating to such Notes.

15



--------------------------------------------------------------------------------



 



          (b) Solicitations as Agent. On the basis of the representations and
warranties herein contained, but subject to the terms and conditions herein set
forth, when agreed by the Company and an Agent, such Agent, as an agent of the
Company, will use its reasonable efforts to solicit offers to purchase the Notes
upon the terms and conditions set forth herein and in the Prospectus. The Agents
are not authorized to appoint sub-agents with respect to Notes sold through them
as agents. All Notes sold through an Agent as agent will be sold at 100% of
their principal amount unless otherwise agreed to by the Company and such Agent.

     The Company reserves the right, in its sole discretion, to suspend
solicitation of offers for the purchase of Notes through an Agent, as agent,
commencing at any time for any period of time or permanently. As soon as
practicable, but not later than one business day, after receipt of instructions
from the Company, such Agent will suspend solicitation of offers for the
purchase of Notes from the Company until such time as the Company has advised
such Agent that such solicitation may be resumed. During the period of time that
such solicitation is suspended, the Company shall not be required to deliver, or
cause to be delivered, any opinions, letters, or certificates in accordance with
Section 8 hereof; provided that if the Registration Statement or Prospectus is
amended or supplemented during the period of suspension (other than by an
amendment or supplement providing solely for a change in the interest rates,
redemption provisions, amortization schedules or maturities offered for the
Notes or for a change that the Agents deem to be immaterial), no Agent shall be
required to resume soliciting offers to purchase Notes until the Company have
delivered, or cause to be delivered, such opinions, letters and certificates in
accordance with Section 8 hereof or as such Agent may reasonably request.

     Upon settlement, the Company agrees to pay to each Agent, as consideration
for the sale of each Note resulting from a solicitation made or an offer to
purchase received by such Agent, a commission, in the form of a discount from
the purchase price of such Note equal to the applicable percentage of the
principal amount of such Note as set forth in Schedule III hereto.

          (c) Administrative Procedures. The purchase price, interest rate or
formula, maturity date and other terms of the Notes (as applicable) specified in
Exhibit A hereto shall be agreed upon by the Company and the applicable Agent or
Agents and specified in a Pricing Supplement to the Prospectus to be prepared by
the Company in connection with each sale of Notes. Except as otherwise specified
in the applicable Pricing Supplement, the Notes will be issued in denominations
of U.S. $1,000 or any larger amount that is an integral multiple of U.S. $1,000.
Administrative procedures with respect to the issuance and sale of Notes shall
be agreed upon from time to time by the Company, the Agents and the Trustee (the
“Procedures”), and initially such Procedures shall be as set forth in Exhibit B
hereto. The Agents and the Company agree to perform, and the Company agrees to
cause the Trustee to agree to perform, their respective duties and obligations
specifically provided to be performed by them in the Procedures.

          (d) Agents’ Obligations Several and Not Joint. The Company
acknowledges that the obligations of the Agents under this Agreement are several
and not joint.

     5. Covenants of the Company. The Company covenants and agrees with the
Agents as follows:

16



--------------------------------------------------------------------------------



 



          (a) Amendments and Supplements. During the period in which a
prospectus relating to the Notes is required to be delivered under the
Securities Act, the Company shall (i) notify the Agents promptly of the time
when any subsequent amendment to the Registration Statement has become effective
or any supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) prepare and file with the
Commission, promptly upon your request, any amendments or supplements to the
Registration Statement or Prospectus that, in your opinion, may be necessary or
advisable in connection with your distribution of the Notes, and (iii) file no
amendment or supplement to the Registration Statement or Prospectus (other than
any document required to be filed under the Exchange Act that upon filing is
deemed to be incorporated by reference therein) to which the Agents or your
counsel shall reasonably object by notice to the Company after having been
furnished a copy a reasonable time prior to the filing.

          (b) Notification Upon Certain Events. The Company shall advise you,
promptly after it receives notice or otherwise learns, (i) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement, (ii) of the suspension of the qualification or
registration of the Notes for offering or sale in any jurisdiction, (iii) of the
initiation or threatening (in writing) of any proceeding for any such purpose or
(iv) of any change in the rating assigned by the Rating Agencies or any other
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act, to any debt securities
(including the Notes) of the Company, or the public announcement by any
nationally recognized statistical rating organization that it has under
surveillance or review, with possible negative implications, its rating of any
such debt securities, or the withdrawal by any nationally recognized statistical
rating organization of its rating of such debt securities; and the Company will
promptly use its best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such a stop order should be issued.

          (c) Compliance With Securities Laws. The Company shall comply with all
requirements imposed upon it by the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and the
TIA as from time to time in force, so far as is necessary to permit the
continuance of sales of, or dealings in, the Notes as contemplated by the
provisions hereof and the Prospectus. If during such period any event occurs as
a result of which, in the opinion of counsel to the Agents, the Registration
Statement contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Agents and will amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

          (d) Copies of Offering Documents. The Company shall furnish to the
Agents copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement and the

17



--------------------------------------------------------------------------------



 



Prospectus that are filed with the Commission during the period in which a
prospectus relating to the Notes is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as available and in such quantities as the Agents may from time to time
reasonably request.

          (e) Copies of Securities Filings and Distributions. The Company shall
furnish the Agents with copies of filings of the Company under the Securities
Act and Exchange Act and with all other financial statements and reports it
distributes generally to the holders of any class of its capital stock during
the period of five years commencing on the date upon which the Prospectus
Supplement is filed pursuant to Rule 424(b) of the Securities Act Rules and
Regulations.

          (f) Earnings Statements. The Company shall make generally available to
its security holders and to the Agents as soon as practicable after each sale of
Notes, earning statements (which need not be audited) that satisfy the
provisions of Section 11(a) of the Securities Act and the Securities Act Rules
and Regulations (including, without limitation, Rule 158 of the Securities Act
Rules and Regulations) with respect to each sale of Notes.

          (g) Payment of Expenses. The Company shall pay, or reimburse if paid
by you, whether or not the transactions contemplated by this Distribution
Agreement are consummated or this Distribution Agreement is terminated, all
costs and expenses incident to the performance of the obligations of the Company
under this Distribution Agreement, including but not limited to costs and
expenses of or relating to (i) the preparation, printing and filing of the
Registration Statement and exhibits thereto, the Prospectus and any amendment or
supplement to the Registration Statement or the Prospectus, (ii) the word
processing and reproduction of the Indenture and the Notes and the delivery of
the Notes, (iii) the costs incurred by the Company in furnishing (including
costs of shipping, mailing and courier) such copies of the Registration
Statement, the Prospectus and all amendments and supplements thereto, as may be
requested for use in connection with the offering and sale of the Notes by the
Agents or by dealers to whom Notes may be sold, (iv) the filing fees and the
fees and expenses of counsel to the Agents in connection with any filings
required to be made with the National Association of Securities Dealers or its
subsidiary NASD Regulation Inc., (iv) any registration or qualification of the
Notes for offer and sale under the securities or blue sky laws of such
jurisdictions designated by you, including the reasonable fees, disbursements
and other charges of your counsel in connection therewith, and the preparation
of any blue sky or legal investment memoranda, (iv) the fees charged by each of
the Rating Agencies for the rating of the Notes at the request of the Company,
(v) counsel (including local and special counsel) to the Company and any
surveyors, engineers, appraisers, photographers, accountants and other
professionals engaged by the Company, (vi) the transfer agent for the Notes,
(vii) the costs and expenses of the Trustee under the Indenture, (viii) Ernst &
Young LLP or such other nationally-recognized accountants as may be engaged by
the Company in connection with the offering of the Notes (the “Accountants”) and
(ix) the reasonable fees and disbursements of counsel to the Agents incurred in
connection with the establishment of the program relating to the Notes and
incurred from time to time in connection with the transactions contemplated
hereby.

18



--------------------------------------------------------------------------------



 



          (h) Blue Sky Qualification. The Company shall qualify the notes for
offering and sale under the applicable securities laws and real estate
syndication laws of such states and other jurisdictions of the United States or
Canada as the Agents may designate, and will maintain such qualifications in
effect for as long as may be required for the distribution of the Notes;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified. The Company will file such
statements and reports as may be required by the laws of each jurisdiction in
which the Notes have been qualified as above provided. The Company will promptly
advise the Agents of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Notes for sale in any such state
or jurisdiction or the initiating or threatening of any proceeding for such
purpose.

          (i) No Price Stabilization or Manipulation. The Company shall not
take, at any time, directly or indirectly, other than in connection with this
Distribution Agreement, any action designed to stabilize, or which might
reasonably be expected to cause or result in, or which has constituted or which
might reasonably be expected to constitute the stabilization of, the price of
the Notes.

          (j) Rating Agency Matters. The Company shall take all reasonable
action necessary to enable the Rating Agencies to provide their respective
credit ratings of the Notes.

          (k) Establishing Terms of Notes. The Company shall execute and deliver
a Supplemental Indenture or officer’s certificate, as applicable, designating
the Notes as the debt securities to be offered, and establishing the applicable
terms and provisions of each Note in accordance with the provisions of the
Indenture and any applicable Terms Agreement.

          (l) Use of Proceeds. The Company shall apply the net proceeds to the
Company from the sale of the Notes by the Company as set forth under the caption
“Use of Proceeds” in the Prospectus.

          (m) Preparation of Pricing Supplements. The Company shall prepare,
with respect to any Notes to be sold to or through an Agent or Agents pursuant
to this Distribution Agreement, a Pricing Supplement with respect to such Notes
in a form previously approved by such Agent or Agents. The Company will deliver
such Pricing Supplement no later than 11:00 a.m., New York City time, on the
business day following the date of the Company’s acceptance of the offer for the
purchase of such Notes and will file such Pricing Supplement pursuant to
Rule 424(b)(3) under the Securities Act not later than the close of business of
the Commission on the fifth business day after the date on which such Pricing
Supplement is first used.

          (n) Unaudited Financial Information. The Company shall furnish to the
Agents, within two business days following the date on which such information is
first released to the general public, interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year and preliminary financial statement information with respect to any
fiscal year; and the Company shall cause the Prospectus to be amended or
supplemented to include or incorporate by reference financial information with
respect thereto and corresponding information for the comparable period of the
preceding fiscal year, as well as such other information and explanations as
shall be necessary for an

19



--------------------------------------------------------------------------------



 



understanding thereof and as shall be required by the Securities Act or the
Securities Act Rules and Regulations.

          (o) Audited Financial Information. The Company shall furnish to the
Agents, within two business days following the date on which such information is
first released to the general public, financial information included in or
derived from the audited financial statements of the Company for the preceding
fiscal year; and the Company shall cause the Registration Statement and the
Prospectus to be amended, whether by the filing of documents pursuant to the
Exchange Act or the Securities Act or otherwise, to include or incorporate by
reference such audited financial statements and the report or reports, and
consent or consents to such inclusion or incorporation by reference, of the
independent accountants with respect thereto, as well as such other information
and explanations as shall be necessary for an understanding of such financial
statements and as shall be required by the Securities Act or the Securities Act
Rules and Regulations.

          (p) REIT Status. Unless the Board of Directors of the Company
determines in its reasonable business judgment and pursuant the Charter that
continued qualification as a “real estate investment trust” under the Code is
not in the Company’s best interest, the Company will use its best efforts to,
and will continue to meet the requirements to, qualify as a “real estate
investment trust” under the Code.

          (q) Market Stand-Off Pending Settlement. Between the date of any Terms
Agreement and the Settlement Date with respect to such Terms Agreement, the
Company will not, without such Agent’s prior consent, offer, sell, contract to
sell or otherwise dispose of any debt securities of the Company substantially
similar to such Notes (other than (i) the Notes that are to be sold pursuant to
such Terms Agreement, (ii) Notes previously agreed to be sold by the Company,
and (iii) commercial paper and short-term bank loans issued in the ordinary
course of business (collectively, the “Market Stand-Off Exceptions”)), except as
may otherwise be provided in such Terms Agreement.

          (r) Market Stand-Off Generally. If requested by any Agent in
connection with a purchase by it of Notes as principal in accordance with
Section 4(a) hereof, the Company shall cause such transaction to be subject to
the terms of such market stand-off provision as shall be agreed upon by the
Company and such Agent at the time of such agreement to purchase Notes as
principal.

     6. Conditions of Agents’ Obligations at the Closing. The obligations of the
Agents to purchase Notes as principal and to solicit offers for the purchase of
Notes as agent of the Company, and the obligations of any purchasers of the
Notes sold through an Agent as agent, shall be subject to the accuracy of the
representations and warranties of the Company herein, to the accuracy of the
statements of the officers of the Company made in any certificate furnished
pursuant to the provisions hereof, to the performance and observance by the
Company of all of its covenants and agreements contained herein and to the
following additional conditions precedent:

          (a) Opinion of Company Counsel. On the Commencement Date and, if
called for by any Terms Agreement, on the corresponding Settlement Date, the
relevant Agents shall

20



--------------------------------------------------------------------------------



 



have received the opinion of Goodwin Procter llp, counsel for the Company, dated
the date of its delivery, to the effect set forth in Exhibit C.

          (b) Opinion of Company Tax Counsel. On the Commencement Date and, if
called for by any Terms Agreement, on the corresponding Settlement Date, the
relevant Agents shall have received the opinion of Goodwin Procter llp, tax
counsel to the Company, dated the date of its delivery, to the effect that,
subject to the assumptions and qualifications historically included by such
counsel in opinions rendered in recent public offerings by AvalonBay
Communities, Inc., commencing with the taxable year ending December 31, 1994,
the form of organization of the Company and its operations are such as to enable
the Company to qualify as a “real estate investment trust” under the applicable
provisions of the Code.

          (c) Opinion of Counsel to the Agents. On the Commencement Date and, if
called for by any Terms Agreement, on the corresponding Settlement Date, the
relevant Agents shall have received from O’Melveny & Myers llp, counsel to the
Agents, such opinion or opinions, dated the date of its delivery, with respect
to the organization of each of the Company, the validity of the Indenture, the
Notes, the Registration Statement, the Prospectus and other related matters as
the Agents reasonably may request, and such counsel shall have received such
documents and information as they request to enable them to pass upon such
matters.

          (d) Comfort Letter. On the Commencement Date and, if called for by any
Terms Agreement, on the corresponding Settlement Date, the relevant Agents shall
have received a letter from the Accountants, dated the date of its delivery,
containing information of the type ordinarily included in accountants’ “comfort
letters” delivered according to Statement of Auditing Standards No. 72 (or any
successor bulletin) published by the American Institute of Certified Public
Accountants, including, without limitation, statements to the effect that:

            (i) They are independent public accountants with respect to the
Company and the Subsidiaries within the meaning of the Securities Act and the
Securities Act Rules and Regulations, and no information concerning their
relationship with or interest in either of the Company is required by Item 10 of
the Registration Statement.

            (ii) In their opinion, the financial statements and supporting
schedules examined by them and included or incorporated by reference in the
Registration Statement and Prospectus and audited by them and covered by their
opinions therein comply as to form in all material respects with the applicable
accounting requirements of the Securities Act and the Securities Act Rules and
Regulations with respect to registration statements on Form S-3 and the Exchange
Act and the Exchange Act Rules and Regulations.

            (iii) They have performed limited procedures, not constituting an
audit, including a reading of the latest available unaudited interim
consolidated financial statements of the Company, a reading of the minute books
of the Company, inquiries of certain officials of the Company who have
responsibility for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, and on the basis of such limited
review and procedures nothing came to their attention that caused them to
believe that:

21



--------------------------------------------------------------------------------



 



               (A) the unaudited financial statements of the Company included in
the Registration Statement, or incorporated by reference therein, do not comply
as to form in all material respects with the applicable accounting requirements
of the Securities Act and the Securities Act Rules and Regulations and the
Exchange Act and the Exchange Act Rules and Regulations, or material
modifications are required for them to be presented in conformity with generally
accepted accounting principles;

               (B) the operating data and balance sheet data included or
incorporated by reference in the Prospectus were not determined on a basis
substantially consistent with that used in determining the corresponding amounts
in the audited financial statements included or incorporated by reference in the
Registration Statement;

               (C) the pro forma financial information included or incorporated
by reference in the Registration Statement was not determined on a basis
substantially consistent with that of the audited financial statements included
or incorporated by reference in the Registration Statement; or

               (D) at a specified date not more than five days prior to the date
hereof, there had been any change in the capital stock of the Company or the
Subsidiaries, or any increase in the debt of the Company or the Subsidiaries or
any decrease in the net assets of the Company or the Subsidiaries, as compared
with the amounts shown in the most recent consolidated balance sheet of the
Company and the Subsidiaries, included in the Registration Statement or
incorporated by reference therein, or, during the period from the date of the
most recent consolidated statement of operations included in the Registration
Statement or incorporated by reference therein to a specified date not more than
five days prior to the date hereof, there were any decreases, as compared with
the corresponding period in the preceding year, in revenues, net income or funds
from operations of the Company and the Subsidiaries, except in all instances for
changes, increases or decreases which the Registration Statement and the
Prospectus disclose have occurred or may occur.

            (iv) In addition to the examination referred to in their report
included in the Registration Statement and the Prospectus and the limited
procedures referred to in clause (iii) above, they have carried out certain
other specified procedures, not constituting an audit, with respect to certain
amounts, percentages and financial information which are included in the
Registration Statement and the Prospectus and which are specified by the Agents,
and have found such amounts, percentages and financial information to be in
agreement with the relevant accounting, financial and other records of the
Company and the Subsidiaries identified in such letter.

          (e) Officers’ Certificate. On the Commencement Date and, if called for
by any Terms Agreement, on the corresponding Settlement Date, the Agents shall
have received from the Company a certificate, dated the date of its delivery,
signed by each of the Chief

22



--------------------------------------------------------------------------------



 



Executive Officer and the Chief Financial Officer of the Company, in form and
substance satisfactory to the Agents, to the effect that:

            (i) No stop order suspending the effectiveness of the Registration
Statement has been issued and, to the best of such officers’ information and
belief, no proceeding for that purpose is pending or threatened by the
Commission;

            (ii) No order suspending the effectiveness of the Registration
Statement or the qualification or registration of the Notes under the securities
or Blue Sky laws of any jurisdiction is in effect and, to the best of such
officers’ information and belief, no proceeding for such purpose is pending
before or threatened or contemplated by the Commission or the authorities of any
such jurisdiction;

            (iii) Any request for additional information on the part of the
staff of the Commission or any such authorities has been complied with to the
satisfaction of the staff of the Commission or such authorities;

            (iv) Each signer of such certificate has carefully examined the
Registration Statement and the Prospectus (including any documents filed under
the Exchange Act and deemed to be incorporated by reference into the Prospectus)
and (A) as of the date of such certificate, such documents, taken together, are
true and correct in all material respects and do not omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not untrue or misleading and (B) no event has occurred as a result of
which it is necessary to amend or supplement the Prospectus in order (1) to make
the statements therein not untrue or misleading in any material respect or
(2) to otherwise comply with the disclosure requirements of Form S-3. There has
been no document required to be filed under the Exchange Act and the Exchange
Act Rules and Regulations that upon such filing would be deemed to be
incorporated by reference into the Prospectus that has not been so filed;

            (v) Each of the representations and warranties of the Company
contained in this Distribution Agreement was, when originally made, and is, at
the time such certificate is delivered, true and correct in all material
respects;

            (vi) Each of the covenants required to be performed by the Company
herein on or prior to the delivery of such certificate has been duly, timely and
fully performed in all material respects, and each condition herein required to
be complied with by the Company on or prior to the date of such certificate has
been duly, timely and fully complied with, in all material respects; and

            (vii) Subsequent to the latter of the execution and delivery of the
Distribution Agreement and the date of the most recent Terms Agreement through
the date of such certificate, there has not occurred any downgrading in the
rating accorded the Notes or any other debt securities of the Company by any
Rating Agency nor has any notice been given to the Company of (A) any intended
or potential downgrading by any Rating Agency in such securities, or (B) any
review or possible change by any Rating

23



--------------------------------------------------------------------------------



 



Agency that does not indicate a stable, positive or improving rating accorded
such securities.

          (f) No Stop Orders or Unmet Commission Requests. (i) No stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall be pending or threatened by the
Commission, (ii) no order suspending the effectiveness of the Registration
Statement or the qualification or registration of the Notes under the securities
or Blue Sky laws of any jurisdiction shall be in effect and no proceeding for
such purpose shall be pending before or threatened or contemplated by the
Commission or the authorities of any such jurisdiction, (iii) any request for
additional information on the part of the staff of the Commission or any such
authorities shall have been complied with to the satisfaction of the staff of
the Commission or such authorities, and (iv) after the date hereof no amendment
or supplement to the Registration Statement or the Prospectus (other than any
document required to be filed under the Exchange Act that upon filing is deemed
to be incorporated by reference therein) shall have been filed unless a copy
thereof was first submitted to the Agents and the Agents did not object thereto
in good faith.

          (g) No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, (i) there
shall not have been a material adverse change in the general affairs, business,
business prospects, properties, management, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business, in
each case other than as set forth in or contemplated by the Registration
Statement and the Prospectus, (ii) there shall not have been any material change
on a consolidated basis, in the equity capitalization or long-term debt of the
Company, or any adverse change in the rating assigned to any securities of the
Company, in each case other than as set forth in or contemplated by the
Registration Statement and the Prospectus, and (iii) neither the Company nor any
of its subsidiaries shall have sustained any material loss or interference with
its business or properties from fire, explosion, flood or other casualty,
whether or not covered by insurance, or from any labor dispute or any court or
legislative or other governmental action, order or decree, which is not set
forth in the Registration Statement and the Prospectus, if in the judgment of
the Agents any such development makes it impracticable or inadvisable to offer
or deliver the Notes on the terms and in the manner contemplated in the
Prospectus.

          (h) No Material Litigation Commenced. Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
there shall have been no litigation or other proceeding instituted against the
Company or any of its subsidiaries or any of their respective officers or
directors in their capacities as such, before or by any Federal, state or local
court, commission, regulatory body, administrative agency or other governmental
body, domestic or foreign, in which litigation or proceeding an unfavorable
ruling, decision or finding would materially and adversely affect the business,
properties, business prospects, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries taken as a whole.

          (i) Accuracy of Representations and Warranties; Observance of
Covenants. At each Delivery Date, each of the representations and warranties of
the Company contained herein shall be true and correct in all material respects,
as if made at such Delivery Date, and all

24



--------------------------------------------------------------------------------



 



covenants and agreements contained herein to be performed on the part of the
Company and all conditions contained herein to be fulfilled or complied with by
the Company at or prior to such Delivery Date, shall have been duly performed,
fulfilled or complied with.

          (j) Blue Sky Qualification. The Notes shall be qualified for sale in
the jurisdictions designated pursuant to Section 5(h), each such qualification
shall be in effect and not subject to any stop order or other proceeding.

          (k) Other Documents. On the Commencement Date and on each Delivery
Date, counsel to the Agents shall have been furnished with such other documents
and opinions as such counsel may reasonably require for the purpose of enabling
such counsel to pass upon the issuance and sale of Notes as herein contemplated
and related proceedings, or in order to evidence the accuracy and completeness
of any of the representations and warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of Notes as herein contemplated shall be
satisfactory in form and substance to the Agents and to counsel to the Agents.

          (l) Special Conditions for Agents’ Purchases as Principal. The
obligations of the Agents to purchase Notes as principal will be subject to the
following further conditions: (i) the rating assigned by each of the Rating
Agencies, or any other nationally recognized securities rating agency, to any
debt securities of the Company as of the date of the agreement to purchase Notes
as principal shall not have been lowered and no such rating agency shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its ratings of any debt securities of the Company since
that date and (ii) there shall not have come to the attention of any Agent any
facts that would cause such Agent to believe that the Prospectus, at the time it
was required to be delivered to a purchaser of the Notes, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in light of the circumstances existing at
such time, not misleading.

     The documents required to be delivered by this Section 6 as a condition
precedent to each Agent’s obligation to begin soliciting offers to purchase
Notes as an agent of the Company were originally delivered to the Agents at the
San Francisco office of O’Melveny & Myers llp, counsel for the Agents, on
December 21, 1998. The date of delivery of such documents is referred to herein
as the “Commencement Date.”

     All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Agents and their counsel. The Company will furnish
the Agents with such conformed copies of such opinions, certificates, letters
and other documents as the Agents shall reasonably request.

     If any condition specified in this Section 6 shall not have been fulfilled
when and as required to be fulfilled, this Distribution Agreement may be
terminated by any Agent in accordance with Section 13 below (such termination to
be effective only with respect to such Agent) and any such termination shall be
without liability of any party to any other party, except that the covenant
regarding provision of an earnings statement set forth in Section 5(f) hereof,
the indemnity and contribution agreements set forth in Section 9 hereof, the
provisions concerning payment of expenses under Section 10 hereof, the
provisions concerning the

25



--------------------------------------------------------------------------------



 



representations, warranties and agreements to survive delivery of Section 11
hereof, the provisions relating to parties set forth in Section 15 and the
provisions relating to governing law set forth in Section 16 hereof shall remain
in effect.

     7. Delivery of and Payment for Notes Sold through the Agents. Delivery of
Notes sold through any Agent as agent shall be made by the Company to such Agent
for the account of any purchaser only against payment therefor in immediately
available funds. In the event that a purchaser shall fail either to accept
delivery of or to make payment for a Note on the date fixed for settlement, such
Agent shall promptly notify the Company and deliver such Note to the Company
and, if such Agent has theretofore paid the Company for such Note, the Company
will promptly return such funds to such Agent unless the failure arose from the
gross negligence or willful misconduct of such Agent or from a default by such
Agent in the performance of its obligations hereunder. If such failure occurred
for any reason other than the gross negligence or willful misconduct of such
Agent or from a default by such Agent in the performance of its obligations
hereunder, the Company will reimburse such Agent on an equitable basis for its
loss of the use of the funds for the period such funds were credited to the
Company’s account.

     8. Additional Covenants of the Company. The Company covenants and agrees
with the Agents that:

          (a) Reaffirmation of Representations and Warranties. Each acceptance
by the Company of an offer for the purchase of Notes (whether to an Agent as
principal or through an Agent as agent), and each delivery of Notes (whether to
an Agent as principal or through an Agent as agent), shall be deemed to be an
affirmation that the representations and warranties of the Company contained in
this Distribution Agreement and in the most recent certificate (for each type of
certificate) theretofore delivered to any Agent pursuant hereto (and if the
applicable Agent has not received a copy of such certificate, one shall be
supplied) are true and correct in all material respects at the time of such
acceptance or sale, as the case may be, and an undertaking that such
representations and warranties will be true and correct at the time of delivery
to such Agent or to the purchaser, as the case may be, of the Note or Notes
relating to such acceptance or sale, as the case may be, as though made at and
as of each such time (and it is understood that such representations and
warranties shall relate to the Registration Statement and Prospectus as amended
and supplemented to each such time).

          (b) Subsequent Delivery of Certificates. Upon the written request of
any Agent within 45 days of the Company’s filing with the Commission of any
Quarterly Report on Form 10-Q or Annual Report on Form 10-K incorporated by
reference into the Prospectus, and otherwise only (i) as may be required in
connection with a sale pursuant to Section 4(a) or (ii) at such times as may be
reasonably requested by an Agent following the occurrence of any event that such
Agent reasonably considers to be a material adverse change to the business,
prospects, properties, financial position or results of operations of the
Company and its subsidiaries, taken as a whole, the Company shall furnish or
cause to be furnished to the Agents forthwith a certificate, dated the date of
filing with the Commission of such document, the date of such sale or the date
requested by such Agent, as applicable, in form reasonably satisfactory to such
Agent, to the effect that the statements contained in the certificate referred
to in Section 6(e) hereof which were last furnished to the Agents are true and
correct at the time of such filing, as though

26



--------------------------------------------------------------------------------



 



made at and as of such time (except that such statements shall be deemed to
relate to the Registration Statement and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a certificate
substantially similar to the certificate referred to in Section 6(e) hereof,
modified as necessary to relate to the Registration Statement and the Prospectus
as amended and supplemented to the time of delivery of such certificate.

          (c) Subsequent Delivery of Legal Opinions. Upon the written request of
any Agent within 45 days of the Company’s filing with the Commission of any
Quarterly Report on Form 10-Q or Annual Report on Form 10-K incorporated by
reference into the Prospectus, and otherwise only (i) as may be required in
connection with a sale pursuant to Section 4(a) or (ii) at such times as may be
reasonably requested by an Agent following the occurrence of any event that such
Agent reasonably considers to be material adverse change to the business,
prospects, properties, financial position or results of operations of the
Company taken as a whole, the Company shall furnish or cause to be furnished
forthwith, and in any case promptly upon request, to the Agents and to counsel
to the Agents the written opinions of counsel to the Company, dated the date of
filing with the Commission of such document, the date of such sale or the date
requested by such Agent, as applicable, to the effect of the opinions and
statements referred to in Sections 6(a)and 6(b) and in form and substance
reasonably satisfactory to the Agents, which opinions may include such
reductions or limitations as shall be reasonably satisfactory to the Agents, and
shall be modified, as necessary, to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such opinion
or, in lieu of such opinion, counsel last furnishing such opinion to the Agents
may furnish the Agents with a letter substantially to the effect that the Agents
may rely on such last opinion to the same extent as though it were dated the
date of such letter authorizing reliance (except that statements in such last
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance).

          (d) Subsequent Delivery of Comfort Letters. Upon the written request
of any Agent within 45 days of the Company’s filing with the Commission of any
Quarterly Report on Form 10-Q or Annual Report on Form 10-K incorporated by
reference into the Prospectus, and otherwise only (i) as may be required in
connection with a sale pursuant to Section 4(a) or (ii) at such times as may be
reasonably requested by an Agent following the occurrence of any event that such
Agent reasonably believes may have caused a material adverse change to the
financial position or results of operations of the Company and its consolidated
subsidiaries, taken as a whole, the Company shall cause the Accountants
forthwith to furnish the Agents a letter, dated the date of the filing of such
document with the Commission, the date of such sale or the date requested by
such Agent, as applicable, in form and substance reasonably satisfactory to the
Agents, substantially similar to the portions of the letter referred to in
clauses (i) and (ii) of Section 6(d) hereof (but modified to relate to the
Registration Statement and Prospectus as amended and supplemented to the date of
such letter) and substantially similar to the portions of the letter referred to
in clauses (iii) and (iv) of said Section 6(d) with such changes as may be
necessary to reflect changes in the financial statements and other information
derived from the accounting records of the Company.

27



--------------------------------------------------------------------------------



 



     9. Indemnification and Contribution.

          (a) Indemnification of the Agents by the Company. The Company will
indemnify and hold harmless the Agents and their directors, officers, employees
and agents and each person, if any, who controls any Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all investigative, legal and other
expenses reasonably incurred in connection with, and any and all amounts paid in
settlement of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which an Agent, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based on (i) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectus, or
in any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Notes under the securities laws thereof
or filed with the Commission, (ii) the omission or alleged omission to state in
such document a material fact required to be stated in it or necessary to make
the statements in it not misleading or (iii) any act or failure to act or any
alleged act or failure to act by an Agent in connection with, or relating in any
manner to, the Notes or the offering contemplated hereby, and which is included
as part of or referred to in any loss, claim, liability, expense or damage
arising out of or based upon matters covered by clause (i) or (ii) above
(provided that the Company shall not be liable under this clause (iii) to the
extent it is finally judicially determined by a court of competent jurisdiction
that such loss, claim, liability, expense or damage resulted directly from any
such acts or failures to act undertaken or omitted to be taken by an Agent
through gross negligence or willful misconduct); provided that the Company will
not be liable to the extent that such loss, claim, liability, expense or damage
arises from the sale of the Notes to any person by an Agent and is based on an
untrue statement or omission or alleged untrue statement or omission made in
reliance on and in conformity with information relating to an Agent furnished in
writing to the Company by such Agent expressly for inclusion in the Registration
Statement, any preliminary prospectus or the Prospectus.

          (b) Indemnification of the Company and its Directors, Certain Officers
and Control Persons by the Agents. The Agents will indemnify and hold harmless
the Company and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, each
director of the Company and each officer of the Company who signs the
Registration Statement to the same extent as the foregoing indemnity from the
Company to the each Agent, but only insofar as losses, claims, liabilities,
expenses or damages arise out of or are based on any untrue statement or
omission or alleged untrue statement or omission made in reliance on and in
conformity with information relating to an Agent furnished in writing to the
Company by such Agent expressly for use in the Registration Statement, any
preliminary prospectus or the Prospectus. This indemnity will be in addition to
any liability that an Agent might otherwise have; provided, however, that in no
case shall an Agent be liable or responsible for any amount in excess of the
total discount or

28



--------------------------------------------------------------------------------



 



commission received by such Agent in connection with the offering of the Notes
that were the subject of the claim for indemnification.

          (c) Procedures. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve it from any liability that it may have to any indemnified party
under the foregoing provisions of this Section 9 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party. If any such action is brought against any indemnified
party and it notifies the indemnifying party of its commencement, the
indemnifying party will be entitled to participate in and, to the extent that it
elects by delivering written notice to the indemnified party promptly after
receiving notice of the commencement of the action from the indemnified party,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (i) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (ii) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (iii) a
conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (iv) the indemnifying
party has not in fact employed counsel to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm admitted to practice in such jurisdiction at any time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not be liable for any settlement of any action or claim
effected without its written consent (which consent will not be unreasonably
withheld). No indemnifying party shall, without the prior written consent of
each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes a
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

29



--------------------------------------------------------------------------------



 



          (d) Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Agents, the Company and any applicable Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
an Agent, such as persons who control the Company within the meaning of the
Securities Act and officers of the Company who signed the Registration
Statement, who also may be liable for contribution) to which the Company and any
applicable Agent may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and any
applicable Agent on the other. The relative benefits received by the Company on
the one hand and any applicable Agent on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering of any Notes (before
deducting expenses) received by the Company bear to the total commissions
received by applicable Agent or Agents. If, but only if, the allocation provided
by the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and any applicable Agent, on the
other, with respect to the statements or omissions which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or an Agent, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for purpose of this Section 9(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9(d), no Agent shall be required
to contribute any amount in excess of the commissions and other compensation
received by such Agent and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Distribution Agreement within the meaning of the
Securities Act will have the same rights to contribution as that party, and each
officer of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought but the omission so to notify will
not relieve the party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d). No party will be
liable for contribution with respect to any action or claim settled without its
written consent (which consent will not be unreasonably withheld).

30



--------------------------------------------------------------------------------



 



          (e) Survival of Indemnity and Contribution Provisions. The indemnity
and contribution agreements contained in this Section 9 and the representations
and warranties of the Company contained in this Distribution Agreement shall
remain operative and in full force and effect regardless of (i) any
investigation made by an Agent or on its behalf, (ii) acceptance of any of the
Notes and payment therefore or (iii) any termination of this Distribution
Agreement.

     10. Reimbursement of Agents’ Expenses. If the Company shall fail to perform
any agreement on its part to be performed hereunder, or if any condition of the
Agents’ obligations hereunder required to be fulfilled by the Company is not
fulfilled, the Company will reimburse any applicable Agent for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
such Agent in connection with this Distribution Agreement, and upon demand the
Company shall pay the full amount thereof to such Agent. If this Distribution
Agreement is terminated pursuant to Section 13 by reason of the default of any
Agent, the Company shall not be obligated to reimburse such Agent on account of
those expenses.

     11. Representations and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Distribution
Agreement or in certificates of officers of the Company submitted pursuant
hereto shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of any Agent or any con-trolling person of
such Agent, or by or on behalf of the Company or of any of its Subsidiaries, and
shall survive each delivery of and payment for any of the Notes.

     12. Role of Agents. In acting under this Agreement and in connection with
the sale of any Notes by the Company (other than Notes sold to an Agent as
principal), each Agent is acting solely as agent of the Company and does not
assume any obligation towards or relationship of agency or trust with any
purchaser of Notes. An Agent shall make reasonable efforts to assist the Company
in obtaining performance by each purchaser whose offer to purchase Notes has
been solicited by such Agent and accepted by the Company, but such Agent shall
not have any liability to the Company in the event any such purchase is not
consummated for any reason. If the Company shall default in its obligations to
deliver Notes to a purchaser whose offer it has accepted, the Company shall hold
the relevant Agent harmless against any loss, claim, damage or liability arising
from or as a result of such default and shall, in particular, pay to such Agent
the commission it would have received had such sale been consummated.

     13. Termination. The Company shall have the right to terminate this
Distribution Agreement with respect to any or all of the Agents at any time by
giving notice hereunder to the Agents as hereinafter specified. Each Agent shall
have the right by giving notice as hereinafter specified to terminate this
Distribution Agreement and/or any Terms Agreement hereunder at any time,
provided that if such termination would occur on or after the date of such Terms
Agreement and prior to the Settlement Date with respect to such Terms Agreement,
any Agent may terminate this Distribution Agreement and such Terms Agreement
only if (i) the Company shall have failed, refused or been unable, at any time,
to perform any agreement on its part to be performed hereunder, (ii) any other
condition of the Agents’ obligations hereunder is not fulfilled when due,
(iii) the rating assigned by either of the Rating Agencies to the Company or the
Notes as of or subsequent to the date of this Distribution Agreement shall have
been lowered since that date or if either of the Rating Agencies shall have
publicly announced that it has under

31



--------------------------------------------------------------------------------



 



surveillance or review for the purpose of considering lowering such rating, its
rating of the Company or the Notes, (iv) trading in any of the equity securities
of the Company shall have been suspended by the Commission, the NASD, by an
exchange that lists such equity securities or by the Nasdaq Stock Market,
(v) trading in securities generally on the New York Stock Exchange or the Nasdaq
Stock Market shall have been suspended or limited or minimum or maximum prices
shall have been generally established on such exchange or over the counter
market, or additional material governmental restrictions, not in force on the
date of this Agreement, shall have been imposed upon trading in securities
generally by such exchange or by order of the Commission or the NASD or any
court or other governmental authority, (vi) a general banking moratorium shall
have been declared by either Federal or New York State authorities, (vii) any
material adverse change in the financial or securities markets in the United
States or in political, financial or economic conditions in the United States or
any outbreak or material escalation of hostilities or declaration by the United
States of a national emergency or war or other calamity or crisis shall have
occurred the effect of any of which is such as to make it, in the sole judgment
of the Agents, impracticable or inadvisable to market the Shares on the terms
and in the manner contemplated by the Prospectus, or (viii) if there shall have
come to the attention of the Agents any facts that would cause them to believe
that the Prospectus, at the time it was required to be delivered to a purchaser
of Notes, included an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in light of the
circumstances existing at the time of such delivery, not misleading. Any such
termination notice shall be effective only with respect to such Agent. As used
in this Section 13, the term “Prospectus” means the Prospectus in the form first
provided to the Agents for use in confirming sales of the related Notes. In the
event of any such termination, neither party will have any liability to the
other party hereto, except that (i) an Agent shall be entitled to any commission
earned in accordance with the third paragraph of Section 4(b) hereof, (ii) if at
the time of termination (a) such Agent shall own any Notes purchased by it as
principal with the intention of reselling them or (b) an offer to purchase any
of the Notes has been accepted by the Company but the time of delivery to the
purchaser or his agent of the Note or Notes relating thereto has not occurred,
the covenants set forth in Sections 5 and 8 hereof shall remain in effect until
such Notes are so resold or delivered, as the case may be, and (iii) the
covenant set forth in Section 5(f) hereof, the provisions of Section 10 hereof,
the indemnity and contribution agreements set forth in Section 9 hereof, and the
provisions of Sections 11, 15 and 16 hereof shall remain in effect.

     14. Notices. All notices or communications hereunder shall be in writing
and shall be mailed, delivered or telecopied and confirmed (a) if to the
Company, to:



      AvalonBay Communities, Inc.
2900 Eisenhower Avenue, Suite 300
Alexandria, Virginia 22314
Attention: Thomas J. Sargeant
Telephone: 703-317-4635
Telecopy: 703-329-0060

32



--------------------------------------------------------------------------------



 



with a copy to:



      Goodwin Procter llp
Exchange Place
53 State Street
Boston, Massachusetts 02109-2881
Attention: Gilbert G. Menna, P.C.
Telephone: 617-570-1433
Telecopy: 617-523-1231

(b) and if to the Agents to:



      Banc of America Securities LLC
100 N. Tryon Street, 7th Floor
Charlotte, NC 28255
Mail Code: NC 1007-07-01
Telecopy: (704) 388-9939




      Citigroup Global Markets Inc.
Medium-Term Note Department
388 Greenwich Street
New York, NY 10013
Telephone: (212) 816-5831
Telecopy: (212) 816-0949



      Fleet Securities, Inc.
100 Federal Street, MADE 10012H
Boston, MA 02110
Attention: John Crees
Telephone: (617) 434-5983
Telecopy: (617) 434-8702



      J.P. Morgan Securities Inc.
270 Park Avenue, 7th Floor
New York, NY 10017
Attention: Transaction Execution Group
Telephone: (212) 834-5710
Telecopy: (212) 834-6702



      Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019
Attention: Fixed Income Syndicate/Medium Term Notes Desk
Telephone: (212) 526-9664
Telecopy: (212) 526-0943

33



--------------------------------------------------------------------------------



 



      Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
Attention: Legal Department
Telephone: (212) 761-4000
Telecopy: (212) 761-0783




      Wachovia Capital Markets, LLC
301 So. College Street, DC-8
One Wachovia Center
Charlotte, NC 28288
Attention: Corporate Syndicate Desk
Telephone: (704) 383-7727
Telecopy: (704) 383-9165



      with a copy to:



      O’Melveny & Myers llp
275 Battery Street, Suite 2600
San Francisco, CA 94111-3305
Attention: Peter T. Healy, Esq.
Telephone: (415) 984-8833
Telecopy: (415) 984-8701



      Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
Attention: Debt Syndicate Desk
Telephone: (212) 761-2000

Any party to this Distribution Agreement may change such address for notices by
sending to the other parties to this Distribution Agreement written notice of a
new address for such purpose.

     15. Parties. This Distribution Agreement shall inure to the benefit of and
be binding upon the Agents and the Company and their respective successors.
Nothing expressed or mentioned in this Distribution Agreement is intended, or
shall be construed, to give any person, firm or corporation, other than the
parties hereto and their respective successors and the controlling persons and
officers and directors referred to in Section 9 hereof and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Distribution Agreement or any provision herein contained. This
Distribution Agreement and all conditions and provisions hereof are intended to
be for the sole and exclusive benefit of the parties hereto and respective
successors and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Notes shall be deemed to be a successor by reason
merely of such purchase.

34



--------------------------------------------------------------------------------



 



     16. Governing Law. THIS DISTRIBUTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

     17. Counterparts. This Distribution Agreement may be executed in one or
more counterparts, signature pages may be detached from such separately executed
counterparts and reattached to other counterparts and, in each such case, the
executed counterparts hereof shall constitute a single instrument. Signature
pages may be delivered by telecopy.

     18. Enforceability. In case any provision of this Distribution Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

     19. Waiver of Rights to Trial by Jury. The Company and the Agents each
hereby irrevocably waive any right they may have to a trial by jury in respect
of any claim based upon or arising out of this Distribution Agreement or the
transactions contemplated hereby.

     20. Amendments and Modifications. This Distribution Agreement may not be
amended or otherwise modified or any provision hereof waived except by an
instrument in writing signed by the Agents and the Company.

[Signature page follows]

35



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding between the Company
and the several Agents, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the several Agents.

              AvalonBay Communities, Inc.
 
       

  By:   /s/ Thomas J. Sargeant

     

--------------------------------------------------------------------------------

 

  Name:   Thomas J. Sargeant

  Title:   Executive Vice President and

      Chief Executive Officer

      ACCEPTED as of the date first above written:
 
    Banc of America Securities LLC
 
   
By:
  /s/ Lily Chang

 

--------------------------------------------------------------------------------

 
Name:
  Lily Chang
Title:
  Principal
 
    Citigroup Global Markets Inc.
 
   
By:
  /s/ Douglas Sesler

 

--------------------------------------------------------------------------------

 
Name:
  Douglas Sesler
Title:
  Managing Director
 
    Fleet Securities, Inc.
 
   
By:
  /s/ John Crees

 

--------------------------------------------------------------------------------

 
Name:
  John Crees
Title:
  Managing Director
 
    J.P. Morgan Securities Inc.
 
   
By:
  /s/ Carl J. Mehldau, Jr.

 

--------------------------------------------------------------------------------

 
Name:
  Carl J. Mehldau, Jr.
Title:
  Vice President
 
    Lehman Brothers Inc.
 
   
By:
  /s/ Martin Goldberg

 

--------------------------------------------------------------------------------

 
Name:
  Martin Goldberg
Title:
  Senior Vice President
 
   

S-1



--------------------------------------------------------------------------------



 



      MORGAN STANLEY & CO. INCORPORATED
 
   
By:
  /s/ Michael Fusco

 

--------------------------------------------------------------------------------

 
Name:
  Michael Fusco
Title:
  Executive Director
 
    Wachovia Capital Markets, LLC
 
   
By:
  /s/ William Ingram

 

--------------------------------------------------------------------------------

 
Name:
  William Ingram
Title:
  Managing Director

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A

Terms of Notes

     The following terms, if applicable, shall be agreed to by an Agent or
Agents and the Company in connection with each sale of Notes:

     
Principal Amount: $        
  Issue Price (Public Offering Price):        %
Net Proceeds to Issuer: $        
  Agents’ Discount Commission:         %
Stated Maturity Date:         
  Interest Rate:        %
Original Issue Date:         
  CUSIP:         
Interest Payment Dates:          and         
  First Interest Payment Date:         

                      Redemption:                 o   The Notes cannot be
redeemed prior to the Stated Maturity Date at the option of the issuer.     o  
The Notes may be redeemed prior to the Stated Maturity Date at the option of the
issuer.         Initial Redemption Date:             Initial Redemption
Percentage/Redemption Price:             Annual Redemption Percentage Reduction:
       
 
                    Optional Repayment:             o   The Notes cannot be
required to be repaid prior to the Stated Maturity Date at the option of the
Holder of the Notes.     o   The Notes can be repaid prior to the Stated
Maturity Date at the option of the Holder of the Notes.         Optional
Repayment Dates:             Repayment Price: ____%            
 
                    Currency:                     Specified Currency:          
      (If other than U.S. Dollars, see attached)             Minimum
Denominations:                 (Applicable only if Specified Currency is other
than U.S. Dollars)    
 
                    Original Issue Discount (“OID”):   o Yes   o No        
Total Amount of OID:                 Yield to Maturity:                 Initial
Accrual Period:            
 
                   
Form:
  o   Book-Entry   o Certificated        
 
                    Agent:   o   Banc of America Securities LLC   o       Lehman
Brothers Inc.         o   Citigroup Global Markets Inc.   o       Morgan Stanley
& Co. Incorporated         o   Fleet Securities, Inc.   o       Wachovia Capital
Markets, LLC         o   J.P. Morgan Securities Inc.   o       Other (names):  
 

Exhibit A – Page 1



--------------------------------------------------------------------------------



 



                      Agent acting in the capacity as indicated below:        

  o   Agent   o Principal        
 
                    If as Principal:                 o   The Notes are being
offered at varying prices related to prevailing market prices at the time of
resale.     o   The Notes are being offered at a fixed initial public offering
price of ____% of principal amount.
 
                    If as Agent:                 The Notes are being offered at
a fixed initial public offering price of __% of Principal Amount.    
 
                    Exchange Rate Agent:            
 
                    Additional/Other Terms:            
 
                        Also, in connection with the purchase of Notes by an
Agent as principal, agreement as to whether the following will be required:
 
                        o   Officers’ Certificate pursuant to Section 8(b) of
the Distribution Agreement.     o   Legal Opinions of Company Counsel pursuant
to Section 8(c) of the Distribution Agreement.     o   Legal Opinion of Agents
Counsel pursuant to Section 6(c) of the Distribution Agreement.     o   Comfort
Letter pursuant to Section 8(d) of the Distribution Agreement.     o   Stand-off
Agreement pursuant to Section 5(r) of the Distribution Agreement.

Exhibit A – Page 2



--------------------------------------------------------------------------------



 



EXHIBIT B

Administrative Procedures Agreement

AVALONBAY COMMUNITIES, INC.
MEDIUM-TERM NOTE PROGRAM

ADMINISTRATIVE PROCEDURES

     The Medium-Term Notes Due Nine Months or More from Date of Issue (the
“Notes”) are to be offered on a continuous basis by AvalonBay Communities, Inc.,
a Maryland corporation (the “Issuer”). Banc of America Securities LLC, Citigroup
Global Markets Inc., Fleet Securities, Inc., J.P. Morgan Securities Inc., Lehman
Brothers Inc., Morgan Stanley & Co. Incorporated, and Wachovia Capital Markets,
LLC, (the “Agents”), have each agreed to use their best efforts to solicit
purchases of the Notes. The Issuer reserves the right to sell Notes directly or
indirectly on its own behalf to investors (other than broker-dealers). The
Agents will not be obligated to, but may from time to time, purchase Notes as
principal for their own account. The Notes are being sold pursuant to a
Distribution Agreement dated August 6, 2003 (the “Agency Agreement”), among the
Issuer, and the Agents, and will be issued pursuant to an indenture dated as of
January 16, 1998 and all indentures supplemental thereto, including that certain
First Supplemental Indenture, dated as of January 20, 1998, that certain Second
Supplemental Indenture, dated as of July 7, 1998, and that certain Amended and
Restated Third Supplemental Indenture, dated as of July 10, 2000 (collectively,
the “Indenture”), between the Issuer and US Bank, National Association (as
successor to State Street Bank and Trust Company), as Trustee (the “Trustee”).
Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Agency Agreement. The Notes have been registered
under the Securities Act of 1933, as amended (the “Act”).

     Each Note will be represented by either a Global Security (as defined in
the Indenture), such Global Security, for purposes hereof either a global note
(a “Global Note”) or a master note (a “Master Note”), registered in the name of
a nominee of The Depository Trust Company, as Depositary (“DTC”) (a “Book-Entry
Note”), or a certificate issued in definitive form (a “Certificated Note”). It
is currently contemplated that both Notes that bear interest at a fixed rate (a
“Fixed Rate Note”) and Notes that bear interest at a variable rate (a “Floating
Rate Note”) and that are denominated and payable in U.S. dollars may be issued
as Book-Entry Notes.

     Administrative procedures and specific terms of the offering are explained
below. The Issuer will advise the Agents in writing of those persons handling
administrative responsibilities with whom the Agents are to communicate
regarding offers to purchase Notes and the details of their delivery.
Administrative procedures may be modified from time to time as reflected in the
applicable Pricing Supplement (as defined below) or elsewhere.

Exhibit B – Page 1



--------------------------------------------------------------------------------



 



PART I

ADMINISTRATIVE PROCEDURES FOR CERTIFICATED NOTES
AND GENERALLY APPLICABLE ADMINISTRATIVE PROCEDURES

     
Issue/Authentication Date:
  Each Note shall be dated as of the date of its authentication by the Trustee
or an agent designated by the Issuer for such purpose (the “Designated Agent”).
Each Note will also bear an original issue date (the “Issue Date”) which, with
respect to any Note (or portion thereof), shall mean the date of its original
issuance (i.e., the settlement date) and shall be specified therein. The issue
date will remain the same for all Notes subsequently issued upon transfer,
exchange or substitution of an original Note regardless of their dates of
authentication.
 
   
Maturities:
  Each Note shall mature on a Business Day, selected by the purchaser and agreed
to by the Issuer, which shall be nine months or more from the date of issue.
 
   
Price to Public:
  Each Note shall be issued at 100% of principal amount unless otherwise
specified in a supplement to the Prospectus (a “Pricing Supplement”).
 
   
Denominations:
  The denominations of the Notes shall be $1,000 and integral multiples of
$1,000 in excess thereof. (Any Notes denominated other than in U.S. dollars will
be issuable in denominations as set forth in such Notes.)
 
   
Registration:
  Notes shall be issued only in fully registered form.
 
   
Minimum Purchase:
  The minimum aggregate amount of Notes denominated and payable in U.S. dollars
which may be offered to any purchaser will be $1,000.
 
   
Interest:
  General. Each Note shall bear interest in accordance with its terms, as
described in the Prospectus Supplement (as defined in the Agency Agreement), as
supplemented by the applicable Pricing Supplement.
 
   
Calculation of Interest:
  Interest on Fixed Rate Notes and interest rates on Floating Rate Notes will be
determined as set forth in the form of Notes. With respect to Floating Rate
Notes, the Calculation Agent shall determine the interest rate for each Interest
Reset Date and communicate such interest rate to the Issuer, and the Issuer will
promptly notify the Trustee, or the

Exhibit B – Page 2



--------------------------------------------------------------------------------



 



     

  Designated Agent, and the Paying Agent of each such determination.
 
   
Payments of Interest and Principal:
  All interest payments (excluding interest payments made at maturity) will be
made by check mailed to the person entitled thereto; provided, however, that if
a holder of one or more Notes of like tenor and terms with an aggregate
principal amount equal to or greater than U.S. $10,000,000 (or the equivalent
thereof in foreign currencies or currency units) shall designate in writing to
the Paying Agent at its corporate trust office in The City of New York on or
prior to the Regular Record Date relating to the Interest Payment Date an
appropriate account with a bank, the Paying Agent will, subject to applicable
laws and regulations and until it receives notice to the contrary, make such
payment and all succeeding payments to such person by wire transfer to the
designated account. If a payment cannot be made by wire transfer because the
information received by the Paying Agent is incomplete, a notice will be mailed
to the holder at its registered address requesting such information. Upon
presentation of the relevant Note, the Trustee, or the Designated Agent, (or any
duly appointed Paying Agent) will pay in immediately available funds the
principal amount of such Note at maturity and accrued interest, if any, due at
maturity; provided that the Note is presented to the Trustee, or the Designated
Agent, (or any such Paying Agent) to make payments in accordance with its normal
procedures. The Issuer will provide the Trustee, or the Designated Agent, (and
any such Paying Agent) with funds available for such purpose. Notes presented to
the Trustee, or the Designated Agent, at maturity for payment will be canceled
and destroyed by the Trustee, or the Designated Agent, and a certificate of
destruction will be delivered to the Issuer. On the fifth Business Day (as
defined below) immediately preceding each interest payment date, the Trustee, or
the Designated Agent, will furnish to the Issuer a statement showing the total
amount of the interest payments to be made on such interest payment date. The
Trustee, or the Designated Agent, will provide monthly to the Issuer a list of
the principal and interest to be paid on Notes maturing in the next succeeding
six months. The Trustee, or the Designated Agent, will assume required by law.

Exhibit B – Page 3



--------------------------------------------------------------------------------



 



     
Acceptance of Offers
  The Agents will promptly advise the Issuer of each reasonable offer to
purchase Notes received by it, other than those rejected by the Agents. The
Agents may, in their discretion reasonably exercised, without notice to the
Issuer, reject any offer received by it, in whole or in part. The Issuer will
have the right to withdraw, cancel or modify such offer without notice and will
have the sole right to accept offers to purchase Notes and may reject any such
offer, in whole or in part. If the Issuer rejects an offer, the Issuer will
promptly notify the Agents.
 
   
Settlement:
  All offers accepted by the Issuer will be settled on the third Business Day
next succeeding the date of acceptance unless otherwise agreed by any purchaser,
the Agents and the Issuer. The settlement date shall be specified upon receipt
of an offer. Prior to 3:00 p.m., New York City time, on the business day prior
to the settlement date, the Issuer will instruct the Trustee, or the Designated
Agent, to authenticate and deliver the Notes pursuant to the terms communicated
by the Presenting Agent (as defined below) pursuant to the next succeeding
section no later than 2:15 p.m., New York City time, on that day.
 
   
Details for Settlement
  For each offer accepted by the Issuer, the Agent who presented the offer (the
“Presenting Agent”) shall communicate to the Issuer, Attention: Thomas J.
Sargeant, CFO (Fax No.: (703) 329-0060) who will provide a copy to the Trustee,
Attention: Ward Spooner (Fax No.: (212) 361-6153) and the Designated Agent, if
any, by facsimile transmission or other acceptable means the following
information (the “Purchase Information”):



  •   Exact name in which the Note or Notes are to be registered (“registered
owner”).     •   Exact address of registered owner.     •   Taxpayer
identification number of registered owner.     •   Principal amount of each Note
to be delivered to the registered owner.     •   Specified Currency and, if
other than U.S. dollar, denominations.

Exhibit B – Page 4



--------------------------------------------------------------------------------



 



  •   In the case of a Fixed Rate Note, the interest rate or, in the case of a
Floating Rate Note, the interest rate formula, the Initial Interest Rate (if
known at such time), Index Maturity, Interest Reset Period, Interest Reset
Dates, Spread or Spread Multiplier (if any), minimum interest rate (if any) and
maximum interest rate (if any).     •   Interest Payment Period and Interest
Payment Dates.     •   Maturity Date of Notes.     •   Issue Price of Notes.    
•   Settlement date for Notes.     •   Presenting Agent’s commission (to be paid
in the form of a discount from the proceeds remitted to the Issuer upon
settlement).     •   Redemption provisions, if any.     •   Repayment
provisions, if any.     •   Original issue discount provisions, if any.     •  
In the case of Currency Indexed Notes, the above-listed information, as
applicable and the Base Exchange Rate(s), Base Interest Rate and Indexed
Currencies.     •   In the case of Dual Currency Notes, the above listed
information, as applicable, and the Optional Payment Currency, Designated
Exchange Rate and Option Election Dates.

The issue date of, and the settlement date for, Notes will be the same. Before
accepting any offer to purchase Notes to be settled in less than three days, the
Issuer shall verify that the Trustee, or the Designated Agent, will have
adequate time to prepare and authenticate the Notes. Prior to preparing the
Notes for delivery, the Trustee, or the Designated Agent, will confirm the
Purchase Information by telephone with the Presenting Agent and the Issuer.

Exhibit B – Page 5



--------------------------------------------------------------------------------



 



     
Confirmation:
  For each accepted offer, the Presenting Agent will issue a confirmation, in
writing, telephonically or through any other commonly used method of
communication to the purchaser and a confirmation to the Issuer, Attention:
Thomas J. Sargeant, CFO (Fax No.: (703) 329-0060).
 
   
Note Deliveries and Cash Payment:
  Upon the receipt of appropriate documentation and instructions from the Issuer
and verification thereof, the Trustee, or the Designated Agent, will cause the
Notes to be prepared and authenticated and hold the Notes for delivery against
payment.
 
   

  The Trustee, or the Designated Agent, will deliver the Notes, in accordance
with instructions from the Issuer, to the Presenting Agent, as the Issuer’s
agent, for the benefit of the purchaser only against payment in immediately
available funds in an amount equal to the face amount of the Notes less the
Presenting Agent’s commission plus any premium or less any discount; provided,
however, that the Trustee, or the Designated Agent, may deliver Notes to the
Presenting Agent against receipt therefor and, later the same day, receipt of
such funds in such amount. Upon receipt of such payment, the Trustee, or the
Designated Agent, shall pay promptly an amount equal thereto to the Issuer in
immediately available funds by wire transfer to the following account of the
Issuer:

         
Bank Name:
  Bank of America  
Account Name:
  AvalonBay Communities, Inc.  
 
  Concentration Account  
Account Number:
  3752291106  
ABA Number:
  111000012

     

  The Presenting Agent, as the Issuer’s agent, will deliver the Notes (with the
written confirmation provided for above) to the purchaser thereof against
payment by such purchaser in immediately available funds. Delivery of any
confirmation or Note will be made in compliance with “Delivery of Prospectus”
below.
 
   
Failure of Purchaser:
  In the event that a purchaser shall fail to accept delivery of and make
payment for a Note on the settlement date, the Presenting Agent will notify the
Trustee or the Designated Agent and the Issuer, by telephone, confirmed in
writing. If the Note has been delivered to the Presenting Agent, as the Issuer’s
agent, the Presenting Agent shall return such Note

Exhibit B – Page 6



--------------------------------------------------------------------------------



 



     

  to the Trustee, or the Designated Agent. If funds have been advanced for the
purchase of such Note, the Trustee, or the Designated Agent, will, immediately
upon receipt of such Note contact the Issuer to the attention of Thomas J.
Sargeant, CFO (Fax No.: (703) 329-0060) advising the Issuer of such failure. At
such time, the Issuer will refund the payment previously made by the Presenting
Agent in immediately available funds. Such payments will be made on the
settlement date, if possible, and in any event not later than the business day
following the settlement date. If such failure shall have occurred for any
reason other than the failure of the Presenting Agent to provide the Purchase
Information to the Issuer or to provide a confirmation to the purchaser, the
Issuer will reimburse the Presenting Agent on an equitable basis for its loss of
the use of funds during the period when they were credited to the account of the
Issuer.
 
   

  Immediately upon receipt of the Note in respect of which the failure occurred,
the Trustee, or the Designated Agent, will cause the Security Registrar to make
appropriate entries to reflect the fact that the Note was never issued and will
destroy the Note.
 
   
Procedure for Rate
Changes:
  The Issuer and the Agents will discuss from time to time the price of, and the
rates to be borne by, the Notes that may be sold as a result of the solicitation
of offers by the Agent. Once an Agent has recorded any indication of interest in
Notes upon certain terms, and communicated with the Issuer, if the Issuer plans
to accept an offer to purchase Notes upon such terms, it will prepare a Pricing
Supplement to the Prospectus, as then amended or supplemented, reflecting the
terms of such Notes and will arrange to transmit such Pricing Supplement to the
Commission for filing in accordance with and within the time prescribed by the
applicable paragraph of Rule 424(b) under the Act. The Issuer will supply at
least two copies of the Prospectus as then amended or supplemented, and bearing
such Pricing Supplement, to the Presenting Agent. The Issuer shall use its
reasonable best efforts to send such Pricing Supplement by telecopy or overnight
express (for delivery by the close of business on the applicable trade date, but
in no event later than 11:00 a.m. New York City time, on the Business Day
following the applicable trade date) to the Presenting Agent and the Trustee at
the

Exhibit B – Page 7



--------------------------------------------------------------------------------



 



     

  following applicable address:

         

  If to:   Banc of America Securities LLC

  to both:   Continuously Offered Products

      100 No. Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-99391
 
       

      and
 
       

      Syndicate Operations

      100 North Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-92122
 
       

  if to:   Citigroup Global Markets Inc.

  to:   Attention: Annabelle Avila

      Brooklyn Army Terminal

      140 58th Street, 8th Floor

      Brooklyn, NY 11220

      Telephone Number: (718) 765-6725

      Telecopy Number: (718) 765-6734
 
       

  if to:   Fleet Securities, Inc.

  to:   Attention: John Crees

      100 Federal Street MADE 10012H

      Boston, MA 02110

      Telephone Number: (617) 434-5983

      Telecopy Number: (617) 434-8702
 
       

  if to:   J.P. Morgan Securities Inc.

  to:   Attention: Medium-Term Note Desk

      270 Park Avenue, 8th Floor

      New York, NY 10017

      Telephone Number: (212) 834-4421

      Telecopy Number: (212) 834-60813
 
       

  if to:   Lehman Brothers Inc.

  to:   Attention: Fixed Income Syndicate/



--------------------------------------------------------------------------------

    1 Please send by telecopy rather than mail.       2 Please send by telecopy
rather than mail.       3 Please send by telecopy with original to follow by
mail.

Exhibit B – Page 8



--------------------------------------------------------------------------------



 



         

      Medium Term Notes Desk

      745 Seventh Avenue

      New York, NY 10019

      Telephone Number: (212) 526-9664

      Telecopy Number: (212) 526-0943
 
       

      with a copy to:
 
       

      ADP Prospectus Services

      For Lehman Brothers Inc.

      Attention: Client Services Desk

      1155 Long Island Avenue

      Edgewood, NY 11717

      Telecopy Number: (631) 254-7268  

  if to:   Morgan Stanley & Co. Incorporated

  to:   Attention: Legal Department

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-4000

      Telecopy Number: (212) 761-0783
 
       

      with a copy to:
 
       

      Morgan Stanley & Co. Incorporated

      Attention: Debt Syndicate Desk

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-2000
 
       

  if to:   Wachovia Capital Markets, LLC

  to:   Attention: Corporate Syndicate Desk

      301 South College St., DC-8

      One Wachovia Center

      Charlotte, NC 28288

      Telephone Number: 704-383-7727

      Telecopy Number: 704-383-9165
 
       

  if to:   US Bank, National Association (the Trustee)

  to:   Attention: Ward Spooner

      100 Wall Street

      New York, NY 10005

      Telephone Number: (212) 361-6175

      Telecopy Number: (212) 361-6153

Exhibit B – Page 9



--------------------------------------------------------------------------------



 



       

      and to: the Designated Agent, if any.

     
For record keeping purposes, one copy of such Pricing Supplement shall also be
mailed to:

     
O’Melveny & Myers LLP
 
275 Battery Street, Suite 2600
 
San Francisco, CA 94111-3305
 
Attention: Peter T. Healy, Esq.
 
Telecopy Number: (415) 984-8701

     
and

     
Goodwin Procter LLp
 
Exchange Place
 
53 State Street
 
Boston, MA 02109-2281
 
Attention: Gilbert G. Menna, P.C.
 
Telephone Number: (617) 570-1433
 
Telecopy Number: (617) 523-1231

In each instance that a Pricing Supplement is prepared, the Presenting Agent
will provide a copy of such Pricing Supplement to each investor or purchaser of
the relevant Notes or its agent. Pursuant to Rule 434 of the Securities Act of
1933, as amended, the Pricing Supplement may be delivered separately from the
Prospectus. No settlements with respect to Notes upon such terms may occur prior
to such transmitting and such Agent will not, prior to such transmitting, mail
confirmations to customers who have offered to purchase Notes upon such terms.
After such transmitting, sales, mailing of confirmations and settlements may
occur with respect to Notes upon such terms, subject to the provisions of
“Delivery of Prospectus” below.

Outdated Pricing Supplements and copies of the Prospectus to which they are
attached (other than those retained for files), will be destroyed.

     
Suspension of Solicitation; Amendment or Supplement:
  As provided in the Agency Agreement, the Issuer may suspend solicitation of
purchases at any time and, upon receipt of notice from the Issuer, the Agents
will, as promptly as practicable, but in no event later than one business day
following such notice, suspend solicitation until such time as the Issuer has
advised them that

Exhibit B – Page 10



--------------------------------------------------------------------------------



 



          solicitation of purchases may be resumed. If the Agents receive the
notice from the Issuer contemplated by Section 4(b) of the Agency Agreement,
they will promptly suspend solicitation and will only resume solicitation as
provided in the Agency Agreement. If the Issuer decides to amend or supplement
the Registration Statement or the Prospectus relating to the Notes, it will
promptly advise the Agents and will furnish the Agents with the proposed
amendment or supplement in accordance with the terms of the Agency Agreement.
The Issuer will promptly file or mail to the Commission for filing such
amendment or supplement, provide the Agents with copies of any such amendment or
supplement, confirm to the Agents that such amendment or supplement has been
filed with the Commission and advise the Agents that solicitation may be
resumed. Any such suspension shall not affect the Issuer’s obligations under the
Agency Agreement; and in the event that at the time the Issuer suspends
solicitation of purchases there shall be any offers already accepted by the
Issuer outstanding for settlement, the Issuer will have the sole responsibility
for fulfilling such obligations; the Agents will make reasonable efforts to
assist the Issuer to fulfill such obligations, but the Agents will not be
obligated to fulfill such obligations. The Issuer will in addition promptly
advise the Agents and the Trustee, or the Designated Agent, if such offers are
not to be settled and if copies of the Prospectus as in effect at the time of
the suspension may not be delivered in connection with the settlement of such
offers.  
Delivery of Prospectus:
  A copy of the Prospectus, as most recently amended or supplemented on the date
of delivery thereof (except as provided below), must be delivered to a purchaser
prior to or together with the earlier of delivery of (i) the written
confirmation provided for above, and (ii) any Note purchased by such purchaser
at the following address:

         
If to:
  Banc of America Securities LLC  
to both:
  Continuously Offered Products  

  100 No. Tryon Street  

  Charlotte, NC 28255  

  Mail Code: NC 1007-07-01  

  Telecopy Number: (704) 388-99394

--------------------------------------------------------------------------------

4 Please send by telecopy rather than mail.

Exhibit B – Page 11



--------------------------------------------------------------------------------



 



         
 
      and
 
       

      Syndicate Operations

      100 North Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-92125
 
       

  if to:   Citigroup Global Markets Inc.

  to:   Attention: Annabelle Avila

      Brooklyn Army Terminal

      140 58th Street, 8th Floor

      Brooklyn, NY 11220

      Telephone Number: (718) 765-6725

      Telecopy Number: (718) 765-6734
 
       

  if to:   Fleet Securities, Inc.

  to:   Attention: John Crees

      100 Federal Street MADE 10012H

      Boston, MA 02110

      Telephone Number: (617) 434-5983

      Telecopy Number: (617) 434-8702
 
       

  if to:   J.P. Morgan Securities Inc.

  to:   Attention: Medium-Term Note Desk

      270 Park Avenue, 8th Floor

      New York, NY 10017

      Telephone Number: (212) 834-4421

      Telecopy Number: (212) 834-60816
 
       

  if to:   Lehman Brothers Inc.

  to:   Attention: Fixed Income Syndicate/

      Medium Term Notes Desk

      745 Seventh Avenue

      New York, NY 10019

      Telephone Number: (212) 526-9664

      Telecopy Number: (212) 526-0943
 
       

      with a copy to:
 
       

      ADP Prospectus Services

      For Lehman Brothers Inc.

_____________________



    5 Please send by telecopy rather than mail.       6 Please send by telecopy
with original to follow by mail.

Exhibit B – Page 12



--------------------------------------------------------------------------------



 



         

      Attention: Client Services Desk

      1155 Long Island Avenue

      Edgewood, NY 11717

      Telecopy Number: (631) 254-7268
 
       

  if to:   Morgan Stanley & Co. Incorporated

  to:   Attention: Legal Department

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-4000

      Telecopy Number: (212) 761-0783
 
       

      with a copy to:
 
       

      Morgan Stanley & Co. Incorporated

      Attention: Debt Syndicate Desk

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-2000
 
       

  if to:   Wachovia Capital Markets, LLC

  to:   Attention: Corporate Syndicate Desk

      301 South College St., DC-8

      One Wachovia Center

      Charlotte, NC 28288

      Telephone Number: 704-383-7727

      Telecopy Number: 704-383-9165
 
       

  if to:   US Bank, National Association (the Trustee)

  to:   Attention: Ward Spooner

      100 Wall Street

      New York, NY 10005

      Telephone Number: (212) 361-6175

      Telecopy Number: (212) 361-6153
 
       

  and to:   the Designated Agent, if any.
 
       

For record keeping purposes, one copy of such Pricing
Supplement shall also be mailed to:

Exhibit B – Page 13



--------------------------------------------------------------------------------



 



         

      O’Melveny & Myers LLP

      275 Battery Street, Suite 2600

      San Francisco, CA 94111-3305

      Attention: Peter T. Healy, Esq.

      Telecopy Number: (415) 984-8701
 
       

  and    
 
       
 
      Goodwin Procter llp

      Exchange Place

      53 State Street

      Boston, MA 02109-2281

      Attention: Gilbert G. Menna, P.C.

      Telephone Number: (617) 570-1433

      Telecopy Number: (617) 523-1231

     

  The Issuer shall ensure that the Presenting Agent receives copies of the
Prospectus and each amendment or supplement thereto (including appropriate
Pricing Supplements) in such quantities and within such time limits as will
enable the Presenting Agent to deliver such confirmation or Note to a purchaser
as contemplated by these procedures and in compliance with the preceding
sentence. If, since the date of acceptance of a purchaser’s offer, the
Prospectus shall have been supplemented solely to reflect any sale of Notes on
terms different from those agreed to between the Issuer and such purchaser or a
change in posted rates not applicable to such purchaser, such purchaser shall
not receive the Prospectus as supplemented by such new supplement, but shall
receive the Prospectus as supplemented to reflect the terms of the Notes being
purchased by such purchaser and otherwise as most recently amended or
supplemented on the date of delivery of the Prospectus.
 
   
Authenticity of Signatures:
  The Issuer will cause the Trustee, or the Designated Agent, to furnish the
Agent from time to time with the specimen signatures of each of the officers,
employees or agents of the Trustee, or the Designated Agent, who have been
authorized by the Trustee, or the Designated Agent, respectively, to
authenticate Notes, but the Agent will have no obligation or liability to the
Issuer or the Trustee, or the Designated Agent, in respect of the authenticity
of the signature of any officer, employee or agent of the Issuer or the Trustee,
or the Designated Agent, on any Note.

Exhibit B – Page 14



--------------------------------------------------------------------------------



 



     
Advertising Cost:
  The Issuer and the Company will determine with the Agent the amount of
advertising that may be appropriate in offering the Notes.
 
   
Business Day:
  “Business Day” means any day (other than a Saturday, Sunday or legal holiday)
on which banking institutions in The City of New York are open for business
(and, (i) with respect to LIBOR Notes which is also a day on which dealings in
the Specified Currency, or if no currency is so specified, in deposits in U.S.
dollars, are transacted in the London interbank market, and (ii) with respect to
Notes denominated in a Specified Currency other than U.S. dollars, on which
banking institutions in the principal financial center of the country of the
Specified Currency are open for business).

Exhibit B – Page 15



--------------------------------------------------------------------------------



 



PART II

ADMINISTRATIVE PROCEDURES FOR GLOBAL NOTE METHOD
OF BOOK-ENTRY NOTES

     The following explains the administrative procedures for the Global Note
method of the DTC book-entry system. Any reference to “Book-Entry Notes” in this
Part II refers to the Global Note method (for a discussion of the Master Note
method of the DTC book-entry system, see Part III below). Certain generally
applicable administrative procedures are set forth in Part I above (See
“Issue/Authentication Date,” “Price to Public,” “Minimum Purchase,”
“Authenticity of Signatures,” “Advertising Cost,” and “Business Day”). In
connection with the qualification of the Book-Entry Notes for eligibility in the
book-entry system maintained by DTC, the Trustee will perform the custodial,
document control and administrative functions described below, in accordance
with its respective obligations under a Letter of Representations (the “Letter”)
from the Issuer and the Trustee to DTC dated December 21, 1998, and a
Medium-Term Note Certificate Agreement between the Trustee and DTC and its
obligations as a participant in DTC, including DTC’s Same-Day Funds Settlement
System (“SDFS”). Both Fixed and Floating Rate Notes denominated and payable in
U.S. dollars may be issued in book-entry form. Single and Multi-Indexed Notes
may also be issued in book-entry form.

     
Issuance:
  On any date of settlement (as defined under “Settlement” below) for one or
more Book-Entry Notes, the Issuer will issue a single global security in fully
registered form without coupons (a “Global Note”) representing up to
$150,000,000 principal amount of all such Notes that have the same Stated
Maturity, redemption provisions, if any, repayment provisions, if any, Interest
Payment Dates, Original Issue Date, original issue discount provisions, if any,
and, in the case of Fixed Rate Notes, interest rate, or in the case of Floating
Rate Notes, interest rate formula, initial interest rate, Index Maturity,
Interest Reset Period, Interest Reset Dates, Spread or Spread Multiplier (if
any), minimum interest rate (if any) and maximum interest rate (if any) and, in
the case of Fixed Rate Notes or Floating Rate Notes that are also Currency
Indexed Notes, Specified Currency, Indexed Currency, Face Amount and Base
Exchange Rate and the Base Interest Rate, if any, or that are also other Indexed
Notes, the same terms (all of the foregoing are collectively referred to as the
“Terms”). Each Global Note will be dated and issued as of the date of its
settlement date, which will be (i) with respect to an original Global Note (or
any portion thereof), its original issue date, and (ii) following a
consolidation of Global Notes, the most recent Interest Payment Date to which
interest has been paid or duly provided for on the predecessor Global Notes,
regardless of the date of authentication of such subsequently

Exhibit B – Page 16



--------------------------------------------------------------------------------



 



     

  issued Global Note. Each Book-Entry Note will be deemed to have been dated and
issued as of the settlement date, which date shall be the Original Issue Date.
No Global Note will represent any Certificated Note.
 
   
Identification
Numbers:
  The Issuer has arranged with the CUSIP Service Bureau of Standard & Poor’s
Ratings Services (the “CUSIP Service Bureau”) for the reservation of a series of
CUSIP numbers consisting of approximately 900 CUSIP numbers relating to
Book-Entry Notes. The Trustee, the Issuer and DTC have obtained from the CUSIP
Service Bureau a written list of such reserved CUSIP numbers. The Trustee will
assign CUSIP numbers to Global Notes as described below under Settlement
Procedure “B”. DTC will notify the CUSIP Service Bureau periodically of the
CUSIP numbers that the Trustee has assigned to Global Notes. The Trustee will
notify the Issuer at any time when fewer than 100 of the reserved CUSIP numbers
remain unassigned to Global Notes, and, if it deems necessary, the Issuer will
reserve additional CUSIP numbers for assignment to Global Notes representing
Book Entry Notes. Upon obtaining such additional CUSIP numbers, the Issuer shall
deliver a list of such additional CUSIP numbers to the Trustee and DTC.
 
   
Registration:
  Each Global Note will be issued only in fully registered form without coupons.
Each Global Note will be registered in the name of Cede & Co., as nominee for
DTC, on the Securities Register maintained under the Indenture. The beneficial
owner of a Book-Entry Note (or one or more indirect participants in DTC
designated by such owner) will designate one or more participants in DTC (with
respect to such Note, the “Participants”) to act as agent or agents for such
owner in connection with the book-entry system maintained by DTC, and DTC will
record in book-entry form, in accordance with instructions provided by such
Participants, a credit balance with respect to such Note in the account of such
Participants. The ownership interest of such beneficial owner in such Note will
be recorded through the records of such Participants or through the separate
records of such Participants and one or more indirect participants in DTC.
 
   
Transfers:
  Transfers of a Book-Entry Note will be accomplished by book entries made by
DTC and, in turn, by Participants (and, in certain cases, one or more indirect
participants in DTC acting on behalf of beneficial transferors and transferees
of such

Exhibit B – Page 17



--------------------------------------------------------------------------------



 



     

  Note).
 
   
Exchanges:
  The Trustee may deliver to DTC and the CUSIP Service Bureau at any time a
written notice of consolidation (a copy of which shall be attached to the Global
Note resulting from such consolidation) specifying (i) the CUSIP numbers set
forth on two or more outstanding Global Notes that represent Book-Entry Notes
having the same Terms and for which interest has been paid to the same date,
(ii) a date, occurring at least thirty days after such written notice is
delivered and at least thirty days before the next Interest Payment Date for
such Book-Entry Notes, on which such Global Notes shall be exchanged for a
single replacement Global Note and (iii) a new CUSIP number to be assigned to
such replacement Global Note. Upon receipt of such a notice, DTC will send to
its Participants (including the Trustee) a written reorganization notice to the
effect that such exchange will occur on such date. Prior to the specified
exchange date, the Trustee will deliver to the CUSIP Service Bureau a written
notice setting forth such exchange date and the new CUSIP number and stating
that, as of such exchange date, the CUSIP numbers of the Global Notes to be
exchanged will no longer be valid. On the specified exchange date, the Trustee
will exchange such Global Notes for a single Global Note bearing the new CUSIP
number and a new Original Issue Date and the CUSIP numbers of the exchanged
Global Notes will, in accordance with CUSIP Service Bureau procedures, be
canceled and not immediately reassigned. Notwithstanding the foregoing, if the
Global Notes to be exchanged exceed $150,000,000 in aggregate principal amount,
one Global Note will be authenticated and issued to represent each $150,000,000
of principal amount of the exchanged Global Notes and an additional Global Note
will be authenticated and issued to represent any remaining principal amount of
such Global Notes (see “Denominations” below).
 
   
  Maturities:
  Each Book-Entry Note will mature on a Business Day nine months or more from
the settlement date for such Note.
 
   
Notice of Repayment Terms:
  With respect to each Book-Entry Note that is repayable at the option of the
Holder, the Trustee will furnish DTC on the settlement date pertaining to such
Book-Entry Note a notice setting forth the terms of such repayment option. Such
terms shall include the start date and end dates of the first exercise period,
the purchase date following such exercise period, the frequency that such
exercise periods occur (e.g., quarterly,

Exhibit B – Page 18



--------------------------------------------------------------------------------



 



     

  semiannually, annually, etc.) and if the repayment option expires before
maturity, the same information (except frequency) concerning the last exercise
period. It is understood that the exercise period shall be at least 15 calendar
days long and that the purchase date shall be at least seven calendar days after
the last day of the exercise period.
 
   
Redemption and Repayment:
  The Trustee will comply with the terms of the Letter with regard to
redemptions and repayments of the Notes. If a Global Note is to be redeemed or
repaid in part, the Trustee will exchange such Global Note for two Global Notes,
one of which shall represent the portion of the Global Note being redeemed or
repaid and shall be canceled immediately after issuance and the other of which
shall represent the remaining portion of such Global Note and shall bear the
CUSIP number of the surrendered Global Note.
 
   
Denominations:
  Book Entry Notes will be issued in principal amounts of $1,000 or any amount
in excess thereof that is an integral multiple of $1,000. Global Notes will be
denominated in principal amounts not in excess of $150,000,000. If one or more
Book Entry Notes having an aggregate principal amount in excess of $150,000,000
would, but for the preceding sentence, be represented by a single Global Note,
then one Global Note will be issued to represent each $150,000,000 principal
amount of such Book-Entry Note or Notes and an additional Global Note will be
issued to represent any remaining principal amount of such Book-Entry Note or
Notes. In such a case, each of the Global Notes representing such Book-Entry
Note or Notes shall be assigned the same CUSIP number.
 
   
Interest:
  General. Interest on each Book-Entry Note will begin to accrue from the
Original Issue Date of the Global Note representing such Note or from the most
recent date to which interest has been paid, as the case may be, in accordance
with the terms of the Note, as described in the Prospectus Supplement (as
defined in the Agency Agreement), as supplemented by the applicable Pricing
Supplement. Standard & Poor’s Ratings Services will use the information received
in the pending deposit message described under the Settlement Procedure “C”
below in order to include the amount of any interest payable and certain other
information regarding the related Global Note in the appropriate weekly bond
report published by Standard & Poor’s Ratings Services.

Exhibit B - Page 19



--------------------------------------------------------------------------------



 



     
Notice of Interest Payment and Regular Record Dates:
  On the first Business Day of January, April, July and October of each year,
the Trustee will deliver to the Issuer and DTC a written list of Regular Record
Dates and Interest Payment Dates that will occur with respect to Book-Entry
Notes during the six-month period beginning on such first Business Day. Promptly
after each Interest Determination Date or Calculation Date, as applicable (as
defined in or pursuant to the applicable Note) for Floating Rate Notes, the
Issuer, upon receiving notice thereof, will notify Standard & Poor’s Ratings
Services of the interest rate determined on such Interest Determination Date or
Calculation Date, as applicable.
 
   
Calculation of Interest:
  Interest on Fixed Rate Book-Entry Notes (including interest for partial
periods) and interest rates on Floating Rate Book-Entry Notes will be determined
as set forth in the form of Notes. With respect to Floating Rate Book-Entry
Notes, the Calculation Agent shall determine the interest for each Interest
Reset Date and communicate such interest rate to the Issuer and the Issuer will
promptly notify the Trustee and the Paying Agent of each such determination.
 
   
Payments of Principal and Interest:
  Promptly after each Regular Record Date, the Trustee will deliver to the
Issuer and DTC a written notice specifying by CUSIP number the amount of
interest to be paid on each Global Note on the following Interest Payment Date
(other than an Interest Payment Date coinciding with maturity) and the total of
such amounts. The Issuer will confirm with the Trustee the amount payable on
each Global Note on such Interest Payment Date. DTC will confirm the amount
payable on each Global Note on such Interest Payment Date by reference to the
daily or weekly bond reports published by Standard & Poor’s Ratings Services.
The Issuer will pay to the Trustee, as paying agent, the total amount of
interest due on such Interest Payment Date (other than at maturity), and the
Trustee will pay such amount to DTC at the times and in the manner set forth
below under “Manner of Payment”.
 
   
Payments at Maturity:
  On or about the first Business Day of each month, the Trustee will deliver to
the Issuer and DTC a written list of principal and interest to be paid on each
Global Note maturing either at Stated Maturity or on a Redemption or Repayment
Date in the following month. The Issuer, the Trustee and DTC will confirm the
amounts of such principal and interest payments with respect to each such Global
Note on or about the fifth Business Day preceding the maturity of such Global
Note. The Issuer will pay to the Trustee, as paying agent, the

Exhibit B – Page 20



--------------------------------------------------------------------------------



 



     

  principal amount of such Global Note, together with interest due at such
maturity. The Trustee will pay such amounts to DTC at the times and in the
manner set forth below under “Manner of Payment.” Promptly after payment to DTC
of the principal and interest due at the maturity of such Global Note, the
Trustee will cancel and destroy such Global Note in accordance with the terms of
the Indenture and deliver a certificate of destruction to the Issuer.
 
   
Manner of Payment:
  The total amount of any principal and interest due on Global Notes on any
Interest Payment Date or at maturity shall be paid by the Issuer to the Trustee
in funds available for use by the Trustee as of 9:30 A.M. (New York City time),
or as soon as practicable thereafter on such date. The Issuer will confirm
instructions regarding payment in writing to the Trustee. Prior to 10:00 A.M.
(New York City time) on each Maturity Date or as soon as possible thereafter,
following receipt of such funds from the Issuer, the Trustee will pay by
separate wire transfer (using Fedwire message entry instructions in a form
previously specified by DTC) to an account at the Federal Reserve Bank of New
York previously specified by DTC, in funds available for immediate use by DTC,
each payment of principal (together with interest thereon) due on Global Notes
on any Maturity Date. On each Interest Payment Date, interest payments shall be
made to DTC in same-day funds in accordance with existing arrangements between
the Trustee and DTC. Thereafter, on each such date, DTC will pay, in accordance
with its SDFS operating procedures then in effect, such amounts in funds
available for immediate use to the respective Participants in whose names the
Book-Entry Notes represented by such Global Notes are recorded in the book-entry
system maintained by DTC. Neither the Issuer nor the Trustee shall have any
direct responsibility or liability for the payment by DTC to such Participants
of the principal of and interest on the Book-Entry Notes.
 
   
Withholding Taxes:
  The amount of any taxes required under applicable law to be withheld from any
interest payment on a Book-Entry Note will be determined and withheld by the
Participant, indirect participant in DTC or other Person responsible for
forwarding payments and materials directly to the beneficial owner of such Note.
 
   
Acceptance of Offers:
  Each Agent will promptly advise the Issuer of each reasonable offer to
purchase Notes received by it, other than those rejected by such Agent. Each
Agent may, in its discretion

Exhibit B – Page 21



--------------------------------------------------------------------------------



 



     

  reasonably exercised, without notice to the Issuer, reject any offer received
by it, in whole or in part. The Issuer will have the right to withdraw, cancel
or modify such offer without notice and will have the sole right to accept
offers to purchase Notes and may reject any such offer, in whole or in part. If
the Issuer rejects an offer, the Issuer will promptly notify such Agent.
 
   
Settlement:
  The receipt by the Issuer of immediately available funds in payment for a
Book-Entry Note and the authentication and issuance of the Global Note or Global
Notes representing such Note shall constitute “settlement” with respect to such
Note. All orders accepted by the Issuer will be settled on the third Business
Day from the date of the sale pursuant to the timetable for settlement set forth
below unless the Issuer and the purchaser agree to settlement on another day
which shall be no earlier than the next Business Day.
 
   
Settlement Procedures:
  Settlement Procedures with regard to each Book-Entry Note sold by the For
Issuer through an Agent as agent, shall be as follows:
 
   

  For each offer accepted by the Issuer, the Presenting Agent shall communicate
to the Issuer, Attention: Thomas J. Sargeant, CFO (Fax No.: (703) 329-0060), who
will provide a copy to the Trustee, Attention: Ward Spooner (Fax No.:
(212) 361-6153) and the Designated Agent, if any, by facsimile transmission or
other acceptable means, the information set forth below:



  •   Principal amount.     •   Maturity Date of Notes.     •   In the case of a
Fixed Rate Book-Entry Note, the interest rate or, in the case of a Floating Rate
Book-Entry Note, the Interest Rate Formula, the Initial Interest Rate (if known
at such time), Index Maturity, Interest Reset Period, Interest Reset Dates,
Spread or Spread Multiplier (if any), Minimum Interest Rate (if any) and Maximum
Interest Rate (if any).     •   Interest Payment Period and Interest Payment
Dates.     •   Redemption provisions, if any.

Exhibit B – Page 22



--------------------------------------------------------------------------------



 



  •   Repayment provisions, if any.     •   Settlement date (Original Issue
Date).     •   Price to public of the Note (expressed as a percentage).     •  
Agent’s commission (to be paid in the form of a discount from the proceeds
remitted to the Issuer upon settlement).     •   Original issue discount
provisions if any.     •   In the case of Currency Indexed Notes, the
above-listed information, as applicable, and the Base Exchange Rate(s), Base
Interest Rate and Indexed Currencies.     •   In the case of Dual Currency
Notes, the above-listed information, as applicable, and the Optional Payment
Currency, Designated Exchange Rate and Optional Election Dates.



      Net proceeds to the Issuer.

 

      The Trustee will confirm the information set forth in Settlement Procedure
“A” above by telephone with such Agent and the Issuer.

 

      The Trustee will assign a CUSIP number to the Global Note representing
such Note and will telephone the Issuer and advise the Issuer of such CUSIP
number. The Trustee will enter a pending deposit message through DTC’s
Participant Terminal System, providing the following settlement information to
DTC (which shall route such information to Standard & Poor’s Ratings Services)
and the Presenting Agent:



  •   The applicable information set forth in Settlement Procedure “A”.     •  
Identification as a Fixed Rate Book-Entry Note or a Floating Rate Book-Entry
Note.     •   Initial Interest Payment Date for such Note, number of days by
which such date succeeds the related DTC Record Date (which, in the case of
Floating Rate Notes which reset daily or weekly shall be the date five

Exhibit B - Page 23



--------------------------------------------------------------------------------



 



      calendar days immediately preceding the applicable Interest Payment Date
and in the case of all other Notes shall be the Regular Record Date as defined
in the Note), the amount of interest payable on such Interest Payment Date per
$1,000 principal amount of Notes at Maturity, and amount of interest payable per
$1,000 principal amount of Notes in the case of Fixed Rate Notes.     •   CUSIP
number of the Global Note representing such Note.     •   Whether such Global
Note will represent any other Book-Entry Note (to the extent known at such
time).



      To the extent the Issuer has not already done so, the Issuer will deliver
to the Trustee a Pricing Supplement in a form that has been approved by the
Issuer and the Agents. The Issuer will also deliver to the Trustee a Global Note
representing such Note.         The Trustee will complete and authenticate the
Global Note representing such Note.         DTC will credit such Note to the
Trustee’s participant account at DTC.         The Trustee will enter an SDFS
deliver order through DTC’s Participant Terminal System instructing DTC to (i)
debit such Note to the Trustee’s participant account and credit such Note to
such Agent’s participant account and (ii) debit such Agent’s settlement account
and credit the Trustee’s settlement account for an amount equal to the price of
such Note less such Agent’s commission. The entry of such a deliver order shall
constitute a representation and warranty by the Trustee to DTC that (i) the
Global Note representing such Book-Entry Note has been executed, delivered and
authenticated and (ii) the Trustee is holding such Global Note pursuant to the
relevant Medium-Term Note Certificate Agreement between the Trustee and DTC.    
    An Agent will enter an SDFS deliver order through DTC’s Participant Terminal
System instructing DTC (i) to debit such Note to such Agent’s participant
account and credit such Note to the participant accounts of the Participants
with respect to such Note and (ii) to debit the settlement accounts of such

Exhibit B – Page 24



--------------------------------------------------------------------------------



 



      Participants and credit the settlement account of such Agent for an amount
equal to the price of such Note.         Transfers of funds in accordance with
SDFS deliver orders described in Settlement Procedures “G” and “H” will be
settled in accordance with SDFS operating procedures in effect on the settlement
date.         The Trustee, upon confirming receipt of such funds in accordance
with Settlement Procedure “G,” will wire transfer to the following account of
the Issuer:

         
Bank Name:
  Bank of America  
Account Name
  AvalonBay Communities, Inc.  

  Concentration Account  
Account Number:
  3752291106  
ABA Number:
  111000012



      in funds available for immediate use, the amount transferred to the
Trustee in accordance with Settlement Procedure “G.”         An Agent will
confirm the purchase of such Note to the purchaser either by transmitting to the
Participants with respect to such Note a confirmation order or orders through
DTC’s institutional delivery system or by mailing a written confirmation to such
purchaser.

     
Settlement
Procedure Timetable:
  For orders of Book-Entry Notes solicited by the Agent, as agent, and accepted
by the Issuer for settlement on the first Business Day after the sale date,
Settlement Procedures “A” through “K” set forth above shall be completed as soon
as possible but not later than the respective times (New York City time) set
forth below:
 
   

          Settlement

--------------------------------------------------------------------------------

  Procedure Time

--------------------------------------------------------------------------------

 
A
  11:00 a.m. on the sale date  
B
  12:00 noon on the sale date  
C
  2:00 p.m. on the sale date  
D
  3:00 p.m. on the day before settlement  
E
  9:00 a.m. on settlement date  
F
  10:00 a.m. on settlement date  
G-H
  2:00 p.m. on settlement date  
I
  4:45 p.m. on settlement date  
J-K
  5:00 p.m. on settlement date

     

  If a sale is to be settled two Business Days after the sale date,

Exhibit B – Page 25



--------------------------------------------------------------------------------



 



     

  Settlement Procedures “A,” “B” and “C” shall be completed as soon as
practicable but not later than 11:00 a.m., 12:00 noon and 2:00 p.m., as the case
may be, on the first Business Day after the sale date.
 
   

  If a sale is to be settled more than two Business Days after the sale date,
Settlement Procedure “A” shall be completed as soon as practicable but no later
than 11:00 a.m. on the first Business Day after the sale date and Settlement
Procedures “B” and “C” shall be completed as soon as practicable but no later
than 12:00 noon and 2:00 p.m., as the case may be, on the second Business Day
before the settlement date. If the initial interest rate for a Floating Rate
Book-Entry Note has not been determined at the time that Settlement Procedure
“A” is completed, Settlement Procedures “B” and “C” shall be completed as soon
as such rate has been determined but not later than 12:00 noon and 2:00 p.m.,
respectively, on the Business Day before the settlement date. Settlement
Procedure “I” is subject to extension in accordance with any extension of
Fedwire closing deadlines and in the other events specified in the SDFS
operating procedures in effect on the settlement date.
 
   

  If settlement of a Book-Entry Note is rescheduled or canceled, the Trustee,
upon receipt of notice from the Issuer, will deliver to DTC, through DTC’s
Participant Terminal System, a cancellation message to such effect by no later
than 2:00 p.m. on the Business Day immediately preceding the scheduled
settlement date.
 
   
Failure to Settle:
  If an Agent or Trustee fails to enter an SDFS deliver order with respect to a
Book-Entry Note pursuant to Settlement Procedure “G,” the Trustee may deliver to
DTC, through DTC’s Participant Terminal System, as soon as practicable, a
withdrawal message instructing DTC to debit such Note to the Trustee’s
participant account. DTC will process the withdrawal message, provided that the
Trustee’s participant account contains a principal amount of the Global Note
representing such Note that is at least equal to the principal amount to be
debited. If a withdrawal message is processed with respect to all the Book-Entry
Notes represented by a Global Note, the Trustee will mark such Global Note
“canceled”, make appropriate entries in its records and send such canceled
Global Note to the Issuer. The CUSIP number assigned to such Global Note shall,
in accordance with CUSIP Service Bureau procedures, be canceled and not
immediately

Exhibit B – Page 26



--------------------------------------------------------------------------------



 



     

  reassigned. If a withdrawal message is processed with respect to one or more,
but not all, of the Book-Entry Notes represented by a Global Note, the Trustee
will exchange such Global Note for two Global Notes, one of which shall
represent such Book-Entry Note or Notes and shall be canceled immediately after
issuance and the other of which shall represent the remaining Book-Entry Notes
previously represented by the surrendered Global Note and shall bear the CUSIP
number of the surrendered Global Note.
 
 
 
 
  If the purchase price for any Book-Entry Note is not timely paid to the
Participants with respect to such Note by the beneficial purchaser thereof (or a
person, including an indirect participant in DTC, acting on behalf of such
purchaser), such Participants and, in turn, the Presenting Agent may enter SDFS
deliver orders through DTC’s Participant Terminal system reversing the orders
entered pursuant to Settlement Procedures “G” and “H,” respectively. Thereafter,
the Trustee will deliver the withdrawal message and take the applicable related
actions described in the preceding paragraph. If such failure shall have
occurred for any reason other than the failure of the Presenting Agent to
provide the Purchase Information to the Issuer or to provide a confirmation to
the purchaser, the Issuer will reimburse the Presenting Agent on an equitable
basis for its loss of the use of funds during the period when they were credited
to the account of the Issuer.
 
 
 
 
  Notwithstanding the foregoing, upon any failure to settle with respect to a
Book-Entry Note, DTC may take any actions in accordance with its SDFS operating
procedures then in effect. In the event of a failure to settle with respect to
one or more, but not all, of the Book-Entry Notes to have been represented by a
Global Note, the Trustee will provide, in accordance with Settlement Procedures
“D” and “E,” for the authentication and issuance of a Global Note representing
the other Book-Entry Notes to have been represented by such Global Note and will
make appropriate entries in its records.
 
   
Procedure for Rate
Changes:
  The Issuer and each Agent will discuss from time to time the price of, and the
rates to be borne by, the Notes that may be sold as a result of the solicitation
of offers by any Agent. Once an Agent has recorded any indication of interest in
Notes upon certain terms, and communicated with the Issuer, if the Issuer plans
to accept an offer to purchase Notes upon such terms, it will prepare a Pricing
Supplement to the Prospectus, as then amended or supplemented, reflecting the
terms of such

Exhibit B – Page 27



--------------------------------------------------------------------------------



 



     

  Notes and will arrange to transmit such Pricing Supplement to the Commission
for filing in accordance with and within the time prescribed by the applicable
paragraph of Rule 424(b) under the Act. The Issuer will supply at least two
copies of the Prospectus as then amended or supplemented, and bearing such
Pricing Supplement, to the Presenting Agent. The Issuer shall use its reasonable
best efforts to send such Pricing Supplement by telecopy or overnight express
(for delivery by the close of business on the applicable trade date, but in no
event later than 11:00 a.m. New York City time, on the Business Day following
the applicable trade date) to the Presenting Agent and the Trustee at the
following applicable address:
 
   

         

  If to:   Banc of America Securities LLC

  to both:   Continuously Offered Products

      100 No. Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-99397
 
       

      and
 
       

      Syndicate Operations

      100 North Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-92128
 
       

  if to:   Citigroup Global Markets Inc.

  to:   Attention: Annabelle Avila

      Brooklyn Army Terminal

      140 58th Street, 8th Floor

      Brooklyn, NY 11220

      Telephone Number: (718) 765-6725

      Telecopy Number: (718) 765-6734
 
       

  if to:   Fleet Securities, Inc.

  to:   Attention: John Crees

      100 Federal Street MADE 10012H

      Boston, MA 02110

      Telephone Number: (617) 434-5983

_________________



    7 Please send by telecopy rather than mail.       8 Please send by telecopy
rather than mail.

Exhibit B – Page 28



--------------------------------------------------------------------------------



 



         

      Telecopy Number: (617) 434-8702
 
       

  if to:   J.P. Morgan Securities Inc.

  to:   Attention: Medium-Term Note Desk

      270 Park Avenue, 8th Floor

      New York, NY 10017

      Telephone Number: (212) 834-4421

      Telecopy Number: (212) 834-60819
 
       

  if to:   Lehman Brothers Inc.

  to:   Attention: Fixed Income Syndicate/

      Medium Term Notes Desk

      745 Seventh Avenue

      New York, NY 10019

      Telephone Number: (212) 526-9664

      Telecopy Number: (212) 526-0943
 
      with a copy to:
 
       

      ADP Prospectus Services

      For Lehman Brothers Inc.

      Attention: Client Services Desk

      1155 Long Island Avenue

      Edgewood, NY 11717

      Telecopy Number: (631) 254-7268
 
       

  if to:   Morgan Stanley & Co. Incorporated

  to:   Attention: Legal Department

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-4000

      Telecopy Number: (212) 761-0783
 
       

      with a copy to:
 
       

      Morgan Stanley & Co. Incorporated

      Attention: Debt Syndicate Desk

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-2000
 
       

  if to:   Wachovia Capital Markets, LLC

  to:   Attention: Corporate Syndicate Desk

      301 South College St., DC-8

____________________



    9 Please send by telecopy with original to follow by mail.

Exhibit B – Page 29



--------------------------------------------------------------------------------



 



         

      One Wachovia Center

      Charlotte, NC 28288

      Telephone Number: 704-383-7727

      Telecopy Number: 704-383-9165
 
       

  if to:   US Bank, National Association (the Trustee)

  to:   Attention: Ward Spooner

      100 Wall Street

      New York, NY 10005

      Telephone Number: (212) 361-6175

      Telecopy Number: (212) 361-6153
 
       

  and to:   the Designated Agent, if any.
 
       



      For record keeping purposes, one copy of such Pricing
Supplement shall also be mailed to:

         

      O’Melveny & Myers LLP

      275 Battery Street, Suite 2600

      San Francisco, CA 94111-3305

      Attention: Peter T. Healy, Esq.

      Telecopy Number: (415) 984-8701
 
       

  and    
 
       

      Goodwin Procter llp

      Exchange Place

      53 State Street

      Boston, MA 02109-2281

      Attention: Gilbert G. Menna, P.C.

      Telephone Number: (617) 570-1433

      Telecopy Number: (617) 523-1231

     

  In each instance that a Pricing Supplement is prepared, the Presenting Agent
will provide a copy of such Pricing Supplement to each investor or purchaser of
the relevant Notes or its agent. Pursuant to Rule 434 of the Securities Act of
1933, as amended, the Pricing Supplement may be delivered separately from the
Prospectus. No settlements with respect to Notes upon such terms may occur prior
to such transmitting and such Agent will not, prior to such transmitting, mail
confirmations to customers who have offered to purchase Notes upon such terms.
After such transmitting, sales, mailing of confirmations and settlements may
occur with respect to Notes upon such terms, subject to the provisions of
“Delivery of Prospectus” below. Outdated Stickers, and copies of the

Exhibit B – Page 30



--------------------------------------------------------------------------------



 



     

  Prospectus to which they are attached (other than those retained for files),
will be destroyed.
 
   
Suspension of Solicitation; Amendment or Supplement:
  As provided in the Agency Agreement, the Issuer may suspend solicitation of
purchase at any time, and, upon receipt of notice from the Issuer, the Agents
will as promptly as practicable, but in no event later than one Business Day
following such notice, suspend solicitation until such time as the Issuer has
advised them that solicitation of purchases may be resumed.
 
   

  If the Agents receive the notice from the Issuer contemplated by Section 4(b)
of the Agency Agreement, they will promptly suspend solicitation and will only
resume solicitation as provided in the Agency Agreement. If the Issuer decides
to amend or supplement the Registration Statement or the Prospectus relating to
the Notes, it will promptly advise the Agents and will furnish the Agents with
the proposed amendment or supplement in accordance with the terms of the Agency
Agreement. The Issuer will promptly file or mail to the Commission for filing
such amendment or supplement, provide the Agents with copies of any such
amendment or supplement, confirm to the Agents that such amendment or supplement
has been filed with the Commission and advise the Agents that solicitation may
be resumed. Any such suspension shall not affect the Issuer’s obligations under
the Agency Agreement; and in the event that at the time the Issuer suspends
solicitation of purchases there shall be any offers already accepted by the
Issuer outstanding for settlement, the Issuer will have the sole responsibility
for fulfilling such obligations; the Agents will make reasonable efforts to
assist the Issuer to fulfill such obligations, but the Agents will not be
obligated to fulfill such obligations. The Issuer will in addition promptly
advise the Agents and the Trustee if such offers are not to be settled and if
copies of the Prospectus as in effect at the time of the suspension may not be
delivered in connection with the settlement of such offers.
 
   
Delivery of Prospectus:
  A copy of the Prospectus, as most recently amended or supplemented on the date
of delivery thereof (except as provided below), must be delivered to a purchaser
prior to or together with the earlier of delivery of (i) the written
confirmation provided for above, and (ii) any Note purchased by such purchaser
at the following address:

Exhibit B – Page 31



--------------------------------------------------------------------------------



 



         

  If to:   Banc of America Securities LLC

  to both:   Continuously Offered Products

      100 No. Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-993910
 
      and
 
       

      Syndicate Operations

      100 North Tryon Street

      Charlotte, NC 28255

      Mail Code: NC 1007-07-01

      Telecopy Number: (704) 388-921211
 
       

  if to:   Citigroup Global Markets Inc.

  to:   Attention: Annabelle Avila

      Brooklyn Army Terminal

      140 58th Street, 8th Floor

      Brooklyn, NY 11220

      Telephone Number: (718) 765-6725

      Telecopy Number: (718) 765-6734
 
       

  if to:   Fleet Securities, Inc.

  to:   Attention: John Crees

      100 Federal Street MADE 10012H

      Boston, MA 02110

      Telephone Number: (617) 434-5983

      Telecopy Number: (617) 434-8702
 
       

  if to:   J.P. Morgan Securities Inc.

  to:   Attention: Medium-Term Note Desk

      270 Park Avenue, 8th Floor

      New York, NY 10017

      Telephone Number: (212) 834-4421

      Telecopy Number: (212) 834-608112
 
       

  if to:   Lehman Brothers Inc.

  to:   Attention: Fixed Income Syndicate/

      Medium Term Notes Desk

      745 Seventh Avenue

___________________



    10 Please send by telecopy rather than mail.       11 Please send by
telecopy rather than mail.       12 Please send by telecopy with original to
follow by mail.

Exhibit B – Page 32



--------------------------------------------------------------------------------



 



         

      New York, NY 10019

      Telephone Number: (212) 526-9664

      Telecopy Number: (212) 526-0943
 
       

      with a copy to:
 
       

      ADP Prospectus Services

      For Lehman Brothers Inc.

      Attention: Client Services Desk

      1155 Long Island Avenue

      Edgewood, NY 11717

      Telecopy Number: (631) 254-7268
 
       

  if to:   Morgan Stanley & Co. Incorporated

  to:   Attention: Legal Department

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-4000

      Telecopy Number: (212) 761-0783
 
       

      with a copy to:
 
       

      Morgan Stanley & Co. Incorporated

      Attention: Debt Syndicate Desk

      1585 Broadway

      New York, NY 10036

      Telephone Number: (212) 761-2000
 
       

  if to:   Wachovia Capital Markets, LLC

  to:   Attention: Corporate Syndicate Desk

      301 South College St., DC-8

      One Wachovia Center

      Charlotte, NC 28288

      Telephone Number: 704-383-7727

      Telecopy Number: 704-383-9165
 
       

  if to:   US Bank, National Association (the Trustee)

  to:   Attention: Ward Spooner

      100 Wall Street

      New York, New York 10005

      Telephone Number: (212) 361-6175

      Telecopy Number: (212) 361-6153
 
       

  and to:   the Designated Agent, if any.

Exhibit B – Page 33



--------------------------------------------------------------------------------



 



For record keeping purposes, one copy of such Pricing
Supplement shall also be mailed to:

         

      O’Melveny & Myers LLP

      275 Battery Street, Suite 2600

      San Francisco, CA 94111-3305

      Attention: Peter T. Healy, Esq.

      Telecopy Number: (415) 984-8701
 
       

  and    
 
       

      Goodwin Procter llp

      Exchange Place

      53 State Street

      Boston, MA 02109-2281

      Attention: Gilbert G. Menna, P.C.

      Telephone Number: (617) 570-1433

      Telecopy Number: (617) 523-1231

The Issuer shall ensure that the Presenting Agent receives copies of the
Prospectus and each amendment or supplement thereto (including appropriate
Pricing Supplements) in such quantities and within such time limits as will
enable the Presenting Agent to deliver such confirmation or Note to a purchaser
as contemplated by these procedures and in compliance with the preceding
sentence. If, since the date of acceptance of a purchaser’s offer, the
Prospectus shall have been supplemented solely to reflect any sale of Notes on
terms different from those agreed to between the Issuer and such purchaser or a
change in posted rates not applicable to such purchaser, such purchaser shall
not receive the Prospectus as supplemented by such new supplement, but shall
receive the Prospectus as supplemented to reflect the terms of the Notes being
purchased by such purchaser and otherwise as most recently amended or
supplemented on the date of delivery of the Prospectus.

Exhibit B – Page 34



--------------------------------------------------------------------------------



 



PART III

ADMINISTRATIVE PROCEDURES FOR MASTER NOTE
METHOD OF BOOK-ENTRY NOTES

     The following explains the administrative procedures for the Master Note
method of the DTC book-entry system. Any reference to “Book-Entry Notes” in this
Part III refers to the Master Note method (for a discussion of the Global Note
method of the book-entry system, see Part II above). (Certain generally
applicable administrative procedures are set forth in Part I above. See
“Issue/Authentication Date,” “Price to Public,” “Minimum Purchase,”
“Authenticity of Signatures,” “Advertising Cost,” and “Business Day”). In
connection with the qualification of the Book-Entry Notes for eligibility in the
book-entry system maintained by DTC, the Trustee will perform the custodial,
document control and administrative functions described below, in accordance
with its respective obligations under a Letter of Representations (the “Letter”)
from the Issuer and the Trustee to DTC dated as of December 21, 1998, and a
Medium-Term Note Certificate Agreement between the Trustee and DTC and its
obligations as a participant in DTC, including DTC’s Same-Day Funds Settlement
System (“SDFS”). Both Fixed and Floating Rate Notes denominated and payable in
U.S. dollars may be issued in book-entry form. Single and Multi-Indexed Notes
may also be issued in book-entry form.

     
Issuance:
  On or before any date of settlement (as defined under “Settlement” below) for
one or more Book-Entry Notes represented by one or more Master Notes, the Issuer
will deliver one or more Pricing Supplements (with a Prospectus and a Prospectus
Supplement attached thereto unless previously delivered to the Trustee) to the
Trustee identifying each issue of Book-Entry Notes that have the same Stated
Maturity, redemption provisions, if any, Interest Payment Dates, Original Issue
Date, original issue discount provisions, if any, and, in the case of Fixed Rate
Notes, interest rate, or, in case of Floating Rate Notes, interest rate formula,
initial interest rate, Index Maturity, Interest Reset Period, Interest Reset
Dates, Spread or Spread Multiplier (if any), minimum interest rate (if any) and
maximum interest rate (if any) and, in the case of Fixed Rate Notes or Floating
Rate Notes that are also Currency Indexed Notes, Specified Currency, Indexed
Currency, Face Amount and Base Exchange Rate and the Base Interest Rate, if any,
or that are also Other Indexed Notes, the same terms (all of the foregoing are
collectively referred to as the “Terms”). Each Pricing Supplement shall be
accompanied by a letter from the

Exhibit B – Page 35



--------------------------------------------------------------------------------



 



     

  Issuer (i) advising the Trustee that as of the date of such letter, the Issuer
has issued Notes pursuant to the Indenture having the Terms specified in such
Pricing Supplement, (ii) confirming that such Notes are debt obligations of the
Issuer referred to and evidenced by the Master Note registered in the name of
Cede & Co., as nominee for DTC and (iii) requesting the Trustee to make an
appropriate entry identifying such debt obligations on the records of the Issuer
maintained by the Trustee. Each Book-Entry Note will be deemed to have been
dated and issued as of the settlement date, which date shall be the Original
Issue Date. No Master Note will represent any Certificated Note.
 
   
Identification Numbers:
  The Issuer has arranged with the CUSIP Service Bureau of Standard & Poor’s
Ratings Services (the “CUSIP Service Bureau”) for the reservation of a series of
CUSIP numbers, consisting of approximately 900 CUSIP numbers relating to
Book-Entry Notes. The Trustee, the Issuer and DTC have obtained from the CUSIP
Service Bureau a written list of such reserved CUSIP numbers. The Trustee will
assign CUSIP numbers to each issue of Book-Entry Notes identified by a Pricing
Supplement as described below under Settlement Procedure “B.” DTC will notify
the CUSIP Service Bureau periodically of the CUSIP numbers that the Trustee has
assigned to each issue of Book-Entry Notes. The Trustee will notify the Issuer
at any time when fewer than 100 of the reserved CUSIP numbers remain unassigned
to issue of Book-Entry Notes, and, if it deems necessary, the Issuer will
reserve additional CUSIP numbers for assignment to issues of Book-Entry Notes.
Upon obtaining such additional CUSIP numbers, the Issuer shall deliver a list of
such additional CUSIP numbers to the Trustee and DTC.

Exhibit B – Page 36



--------------------------------------------------------------------------------



 



     
Registration:
  The Master Note representing the Book-Entry Notes will be issued only in fully
registered form without coupons. The Master Note will be registered in the name
of Cede & Co., as nominee for DTC, on the Securities Register maintained under
the Indenture. The beneficial owner of a Book-Entry Note (or one or more
indirect participants in DTC designated by such owner) will designate one or
more direct participants in DTC (with respect to such Book-Entry Note, the
“Participants”) to act as agent or agents for such owner in connection with the
book-entry system maintained by DTC, and DTC will record in book-entry form, in
accordance with instructions provided by such Participants, a credit balance
with respect to such Note in the account of such Participants. The ownership
interest of such beneficial owner in such Book-Entry Note will be recorded
through the records of such Participants or through the separate records of such
Participants and one or more indirect participants in DTC.
 
   
Transfers:
  Transfers of a Book-Entry Note will be accomplished by book entries made by
DTC and, in turn, by Participants (and, in certain cases, one or more indirect
participants in DTC) acting on behalf of beneficial transferors and transferees
of such Note.
 
   
Exchanges:
  The Trustee may deliver to DTC and the CUSIP Service Bureau at any time a
written notice of consolidation specifying (i) the CUSIP numbers set forth on
two or more Pricing Supplements that identify issues of Book-Entry Notes having
the same Terms and for which interest has been paid to the same date, (ii) a
date, occurring at least thirty days after such written notice is delivered and
at least thirty days before the next Interest Payment Date for such issues of
Book-Entry Notes, and (iii) a new CUSIP number to be assigned to such issues of
Book-Entry Notes having the same terms. Upon receipt of such a notice, DTC will
send to its Participants (including the Trustee) a written reorganization notice
to the effect that such exchange will occur on such date. Prior to the specified
exchange date, the Trustee will deliver to the CUSIP Service Bureau a written
notice setting forth such exchange date and the new CUSIP number and

Exhibit B – Page 37



--------------------------------------------------------------------------------



 



     

  stating that, as of such exchange date, the CUSIP numbers of the relevant
issues of Book-Entry Notes will no longer be valid. On the specified exchange
date, the CUSIP numbers of the relevant issues of Book-Entry Notes will, in
accordance with CUSIP Service Bureau procedures, be canceled and not immediately
reassigned.
 
   
Maturities:
  Each Issue of Book-Entry Notes will mature on a Business Day nine months or
more from the settlement date for such issue of Book-Entry Notes.
 
   
Notice of Repayment:
  With respect to each Book-Entry Note that is repayable at the option of the
Holder the Trustee will furnish DTC on the settlement date pertaining to such
Book-Entry Note a notice setting forth the terms of such repayment option. Such
terms shall include the start date and end dates of the first exercise period,
the purchase date following such exercise period, the frequency that such
exercise periods occur (e.g.., quarterly, semiannually, annually, etc.) and if
the repayment option expires before maturity, the same information (except
frequency) concerning the last exercise period. It is understood that the
exercise period shall be at least 15 calendar days long and that the purchase
date shall be at least seven calendar days after the last day of the exercise
period.
 
   
Redemption and Repayment:
  The Trustee will comply with the terms of the Letter with regard to
redemptions and repayments of the Notes. If an issue of Book-Entry Notes is to
be redeemed or repaid in part, the Trustee will make appropriate entries in its
records to reflect the remaining portion of such issue of Book Entry Notes,
which portion shall bear the same CUSIP number as prior to the redemption or
repayment, as the case may be.
 
   
Denominations:
  Book-Entry Notes will be issued in principal amounts of $1,000 or any amount
in excess thereof that is an integral multiple of $1,000.

Exhibit B – Page 38



--------------------------------------------------------------------------------



 



     
Interest:
  General. Interest on each Book-Entry Note will begin to accrue from the
Original Issue Date of an issue of Book-Entry Notes or from the most recent date
to which interest has been paid, as the case may be, and will be calculated and
paid in the manner described in the Prospectus Supplement (as defined in the
Agency Agreement), as supplemented by the applicable Pricing Supplement.
Standard & Poor’s Ratings Services will use the information received in the
pending deposit message described under the Settlement Procedure “C” below in
order to include the amount of any interest payable and certain other
information regarding the related issue of Book-Entry Notes in the appropriate
weekly bond report published by Standard & Poor’s Ratings Services.
 
   
Notice of Interest Payment and Regular Record Dates:
  On the first Business Day of January, April, July and October of each year,
the Trustee will deliver to the Issuer and DTC a written list of Regular Record
Dates and Interest Payment Dates that will occur with respect to Book-Entry
Notes during the six-month period beginning on such first Business Day. Promptly
after each Interest Determination Date or Calculation Date, as applicable (as
set forth in the Prospectus Supplement, as supplemented by the applicable
Pricing Supplement and pursuant to the applicable Note) for Floating Rate Notes,
the Issuer, upon receiving notice thereof, will notify Standard & Poor’s Ratings
Services of the interest rate determined on such Interest Determination Date or
Calculation Date, as applicable.
 
   
Calculation of Interest:
  Interest on Fixed Rate Book-Entry Notes (including interest for partial
periods) and interest rates on Floating Rate Book-Entry Notes will be determined
as set forth in the Prospectus Supplement, as supplemented by the applicable
Pricing Supplement, and pursuant to the applicable form of Notes. With respect
to Floating Rate Book-Entry Notes, the Calculation Agent shall determine the
interest for each Interest Reset Date and communicate such interest rate to the
Issuer and the Issuer will promptly notify the Trustee and the Paying Agent of
each such determination.

Exhibit B – Page 39



--------------------------------------------------------------------------------



 



           
Payments of Principal and Payment of Interest Only Interest:
  Promptly after each Regular Record Date, the Trustee will deliver to the
Issuer and DTC a written notice specifying by CUSIP number the amount of
interest to be paid on each issue of Book-entry Notes on the following Interest
Payment Date (other than an Interest Payment Date coinciding with maturity) and
the total of such amounts. The Issuer will confirm with the Trustee the amount
payable on each issue of Book-Entry Notes on such Interest Payment Date. DTC
will confirm the amount payable on each issue of Book-Entry Notes on such
Interest Payment Date by reference to the daily or weekly bond reports published
by Standard & Poor’s Ratings Services. The Issuer will pay to the Trustee, as
paying agent, the total amount of interest due on such Interest Payment Date
(other than the maturity), and the Trustee will pay such amount to DTC at the
times and in the manner set forth below under “Manner of Payment.”
 
   
Payments at Maturity:
  On or about the first Business Day of each month, the Trustee will deliver to
the Issuer and DTC a written list of principal and interest to be paid on each
issue of Book-Entry Notes represented by a single CUSIP number maturing either
at Stated Maturity or on a Redemption or Repayment Date in the following month.
The Issuer, the Trustee and DTC will confirm the amounts of such principal and
interest payments with respect to each such issue of Book-Entry Notes on or
about the fifth Business Day preceding the maturity of such issue of Book-Entry
Notes. The Issuer will pay to the Trustee, as paying agent, the principal amount
of each issue of Book-Entry Notes identified by a single CUSIP number, together
with interest due at such maturity. The Trustee will pay such amounts to DTC at
the times and in the manner set forth below under “Manner of Payment”. Promptly
after payment to DTC of the principal and interest due at the maturity of each
issue of Book-Entry Notes, the Trustee will reduce the principal amount of the
Master Note representing the issue of Book-Entry Notes and so advise the Issuer.

Exhibit B – Page 40



--------------------------------------------------------------------------------



 



     
Manner of Payment:
  The total amount of any principal and interest due on each issue of Book-Entry
Notes identified by a single CUSIP number on any Interest Payment Date or at
maturity shall be paid by the Issuer to the Trustee in funds available for use
by the Trustee as of 9:30 A.M. (New York City time), or as soon as practicable
thereafter on such date. The Issuer will confirm instructions regarding payment
in writing to the Trustee. Prior to 10:00 A.M. (New York City time) on each
Maturity Date or as soon as possible thereafter, following receipt of such funds
from the Issuer, the Trustee will pay by separate wire transfer (using Fedwire
message entry instructions in a form previously specified by DTC) to an account
at the Federal Reserve Bank of New York previously specified by DTC, in funds
available for immediate use by DTC, each payment of principal (together with
interest thereon) due on each issue of Book-Entry Notes on any Maturity Date. On
each Interest Payment Date, interest payments shall be made to DTC in same-day
funds in accordance with existing arrangements between the Trustee and DTC.
Thereafter, on each such date, DTC will pay, in accordance with its SDFS
operating procedures then in effect, such amounts in funds available for
immediate use to the respective Participants in whose names the Book-Entry
represented by the Master Note are recorded in the book-entry system maintained
by DTC. Neither the Issuer nor the Trustee shall have any direct responsibility
or liability for the payment by DTC to such Participants of the principal of and
interest on the Book-Entry Notes.
 
   
Withholding Taxes:
  The amount of any taxes required under applicable law to be withheld from any
interest payment on a Book-Entry Note will be determined and withheld by the
Participant, indirect participant in DTC or other Person responsible for
forwarding payments and materials directly to the beneficial owner of such Note.

Exhibit B – Page 41



--------------------------------------------------------------------------------



 



     
Acceptance of Offers:
  Each Agent will promptly advise the Issuer of each reasonable offer to
purchase Notes received by it, other than those rejected by the Agent. Such
Agent may, in its discretion reasonably exercised, without notice to the Issuer,
reject any offer received by it, in whole or in part. The Issuer will have the
sole right to accept offers to purchase Notes and may reject any such offer, in
whole or in part. If the Issuer rejects an offer, the Issuer will promptly
notify such Agent.
 
   
Settlement:
  The receipt by the Issuer of immediately available funds in payment for a
Book-Entry Note and receipt by the Trustee of a property completed by the
Trustee of a properly completed Pricing Supplement shall constitute “settlement”
with respect to such Book-Entry Note. All orders accepted by the Issuer will be
settled on the third Business Day from the date of the sale pursuant to the
timetable for settlement set forth below unless the Issuer and the purchaser
agree to settlement on another day which shall be no earlier than the next
Business Day.
 
   
 Settlement Procedures:
  Settlement Procedures with regard to each Book-Entry Note sold by the Issuer
through an Agent as agent, shall be as follows:
 
   

  For each offer accepted by the Issuer, the Presenting Agent shall communicate
to the Issuer, Attention: Thomas J. Sargeant, CFO (Fax No.: (703) 329-0060) who
will provide a copy to the Trustee, Attention: Ward Spooner (Fax No.:
(212) 361-6153) and the Designated Agent, if any, by facsimile transmission or
other acceptable means, the information set forth below:



  •   Principal amount.     •   Maturity Date of Notes.

Exhibit B – Page 42



--------------------------------------------------------------------------------



 



  •   In the case of a Fixed Rate Book-Entry Note, the interest rate or, in the
case of a Floating Rate Book-Entry Note, the interest rate formula, the Initial
Interest Rate (if known at such time), Index Maturity, Interest Reset Period,
Interest Reset Dates, Spread or Spread Multiplier (if any), minimum interest
rate (if any) and maximum interest rate (if any).     •   Interest Payment
Period and Interest Payment Dates.     •   Redemption provisions, if any.     •
  Repayment provisions, if any.     •   Settlement date (Original Issue Date).  
  •   Price to public of the Note (expressed as a percentage).     •   Agent’s
commission (to be paid in the form of a discount from the proceeds remitted to
the Issuer upon settlement).     •   Original issue discount provisions if any.
    •   In the case of Currency Indexed Notes, the above-listed information, as
applicable, and the Base Exchange Rate(s), Base Interest Rate and Indexed
Currencies.     •   In the case of Dual Currency Notes, the above-listed
information, as applicable, and the Optional Payment Currency, Designated
Exchange Rate and Optional Election Dates.     •   Net proceeds to the Issuer.



      The Trustee will confirm the information set forth in Settlement Procedure
“A” above by telephone with such Agent and the Issuer.

Exhibit B – Page 43



--------------------------------------------------------------------------------



 



      The Trustee will assign a CUSIP number to the issue of Book-Entry Notes
and will telephone the Issuer and notify the Issuer of such CUSIP number. The
Trustee will enter a pending deposit message through DTC’s Participant Terminal
System, providing the following settlement information to DTC (which shall route
such information to Standard & Poor’s Ratings Services) and the Presenting
Agent:



  •   The applicable information set forth in Settlement Procedure “A.”     •  
Identification as a Fixed Rate Book-Entry Note or a Floating Rate Book-Entry
Note.     •   Initial Interest Payment Date for each issue of Book-Entry Notes
of days by which such date succeeds the related DTC Record Date (which, in the
case of Floating Rate Notes which reset daily or weekly shall be the date five
calendar days immediately preceding the applicable Interest Payment Date and in
the case of all other Notes shall be the Regular Record Date as defined in the
Prospectus Supplement), the amount of interest payable on such Interest Payment
Date per $1,000 principal amount of Notes at Maturity, and amount of interest
payable per $1,000 principal amount of Notes in the case of Fixed Rate Notes.  
  •   CUSIP number of the such issue of Book-Entry Notes.     •   Whether such
CUSIP number will identify any other issue of Book-Entry Notes (to the extent
known at such time).       To the extent the Issuer has not already done so, the
Issuer will deliver to the Trustee a Pricing Supplement in a form that has been
approved by the Issuer and the Agents and a letter advising of the relevant
Issuance.       DTC will credit such Book-Entry Notes to the Trustee’s
participant account at DTC.

Exhibit B – Page 44



--------------------------------------------------------------------------------



 





      The Trustee will enter an SDFS deliver order through DTC’s Participant
Terminal System instructing DTC to (i) debit such Book-Entry Notes to the
Trustee’s participant account and credit such Book-Entry Notes to such Agent’s
participant account and (ii) debit such Agent’s settlement account and credit
the Trustee’s settlement account for an amount equal to the price of such
Book-Entry Notes less such Agent’s commission. The entry of such a deliver order
shall constitute a representation and warranty by the Trustee to DTC that
(i) such Book-Entry Notes have been executed, delivered and authenticated and
(ii) the Trustee is holding the Master Note representing such Book-Entry Notes
pursuant to the relevant Medium-Term Note Certificate Agreement between the
Trustee and DTC.         An Agent will enter an SDFS deliver order through DTC’s
Participant Terminal System instructing DTC (i) to debit such Note to such
Agent’s participant account and credit such Note to the participant accounts of
the Participants with respect to such Note and (ii) to debit the settlement
accounts of such Participants and credit the settlement account of such Agent
for an amount equal to the price of such Note.         Transfers of funds in
accordance with SDFS deliver orders described in Settlement Procedures “F” and
“G” will be settled in accordance with SDFS operating procedures in effect on
the settlement date.         The Trustee, upon confirming receipt of such funds
in accordance with Settlement Procedure “F,” will wire transfer to the following
account of the Issuer:

         
Bank Name:
  Bank of America  
Account Name:
  AvalonBay Communities, Inc.  
Account Number:
  Concentration Account  
ABA Number:
  3752291106  

  111000012

     

  in funds available for immediate use, the amount transferred to the Trustee in
accordance with Settlement Procedure “F.”

Exhibit B – Page 45



--------------------------------------------------------------------------------



 



     

  An Agent will confirm the purchase of such Note to the purchaser either by
transmitting to the Participants with respect to such Note a confirmation order
or orders through DTC’s institutional delivery system or by mailing a written
confirmation to such purchaser.
 
   
Settlement Procedures
Timetable:
  For orders of Book-Entry Notes solicited by an Agent, as agent, and accepted
by the Issuer for settlement on the first Business Day after the sale date,
Settlement Procedures “A” through “J” set forth above shall be completed as soon
as possible but not later than the respective times (New York City time) set
forth below:

          Settlement

--------------------------------------------------------------------------------

      Procedure

--------------------------------------------------------------------------------

  Time

--------------------------------------------------------------------------------

 
A
  11:00 a.m. on the sale date  
B
  12:00 noon on the sale date  
C
  2:00 p.m. on the sale date  
D
  3:00 p.m. on the day before settlement  
E
  9:00 a.m. on settlement date  
F-G
  2:00 p.m. on settlement date  
H
  4:45 p.m. on settlement date  
I-J
  5:00 p.m. on settlement date

     

  If a sale is to be settled two Business Days after the sale date, Settlement
Procedure “A,” “B” and “C” shall be completed as soon as practicable but not
later than 11:00 a.m., 12:00 noon and 2:00 p.m., as the case may be, on the
first Business Day after the sale date.

Exhibit B – Page 46



--------------------------------------------------------------------------------



 



     

  If a sale is to be settled more than two Business Days after the sale date,
Settlement Procedure “A” shall be completed as soon as practicable but no later
than 11:00 a.m. on the first Business Day after the sale date and Settlement
Procedures “B” and “C” shall be completed as soon as practicable but no later
than 12:00 noon and 2:00 p.m., as the case may be, on the second Business Day
before the settlement date. If the initial interest rate for a Floating Rate
Book-Entry Note has not been determined at the time that Settlement Procedure
“A” is completed, Settlement Procedures “B” and “C” shall be completed as soon
as such rate has been determined but not later than 12:00 noon and 2:00 p.m.,
respectively, on the Business Day before the settlement date. Settlement
Procedure “H” is subject to extension in accordance with any extension of
Fedwire closing deadlines and in the other events specified in the SDFS
operating procedures in effect on the settlement date.
 
   

  If settlement of a Book-Entry Note is rescheduled or canceled, the Trustee,
upon receipt of notice from the Issuer, will deliver to DTC, through DTC’s
Participant Terminal System, a cancellation message to such effect by no later
than 2:00 p.m. on the Business Day immediately preceding the scheduled
settlement date.
 
   
Failure to Settle:
  If an Agent or Trustee fails to enter an SDFS deliver order with respect to a
Book-Entry Note pursuant to Settlement Procedure “F,” the Trustee may deliver to
DTC, through DTC’s Participant Terminal System, as soon as practicable, a
withdrawal message instructing DTC to debit such note to the Trustee’s
participant account. DTC will process the withdrawal message, provided that the
Trustee’s participant account contains a principal amount of Book-Entry Notes
represented by the Master Note that is at least equal to the principal amount to
be debited. If a withdrawal message is processed with respect to all the
Book-Entry Notes identified by a single CUSIP number, the Trustee will advise
the Issuer and will make appropriate entries in its records. The CUSIP number
assigned to such issue of Book-Entry Notes shall, in accordance with CUSIP
Service Bureau procedures, be canceled and not immediately reassigned. If a

Exhibit B – Page 47



--------------------------------------------------------------------------------



 

          withdrawal message is processed with respect to one or more, but not
all, of the issue of Book-Entry Notes identified by a single CUSIP number, the
Trustee will advise the Issuer and will make appropriate entries in its records.
          If the purchase price for any Book-Entry Note is not timely paid to
the Participants with respect to such Note by the beneficial purchaser thereof
(or a person, including an indirect participant in DTC, acting on behalf of such
purchaser), such Participants and, in turn, the Presenting Agent may enter SDFS
deliver orders through DTC’s Participant Terminal system reversing the orders
entered pursuant to Settlement Procedures “F” and “G,” respectively. Thereafter,
the Trustee will deliver the withdrawal message and take the applicable related
actions described in the preceding paragraph. If such failure shall have
occurred for any reason other than the failure by the Presenting Agent to
provide the Purchase Information to the Issuer or to provide a confirmation to
the purchaser, the Issuer will reimburse the Presenting Agent on an equitable
basis for its loss of the use of the funds during the period when they were
credited to the account of the Issuer.           Notwithstanding the foregoing,
upon any failure to settle with respect to a Book-Entry Note, DTC may take any
actions in accordance with its SDFS operating procedures then in effect.      
Periodic Statements
from the Trustee:   Periodically, the Trustee will send to the Issuer a
statement setting forth the principal amount of Book-Entry Notes outstanding as
of that date and setting forth a brief description of any sales of Book-Entry
Notes of which the Issuer has advised the Trustee but which have not yet been
settled.

Exhibit B – Page 48



--------------------------------------------------------------------------------



 

      Procedure for Rate Changes:   The Issuer and each Agent will discuss from
time to time the price of, and the rates to be borne by, the Notes that may be
sold as a result of the solicitation of offers by any Agent. Once an Agent has
recorded any indication of interest in Notes upon certain terms, and
communicated with the Issuer, if the Issuer plans to accept an offer to purchase
Notes upon such terms, it will prepare a Pricing Supplement to the Prospectus,
as then amended or supplemented, reflecting the terms of such Notes and will
arrange to transmit such Pricing Supplement to the Commission for filing in
accordance with and within the time prescribed by the applicable paragraph of
Rule 424(b) under the Act. The Issuer will supply at least two copies of the
Prospectus as then amended or supplemented, and bearing such Pricing Supplement,
to the Presenting Agent. No settlements with respect to Notes upon such terms
may occur prior to such transmitting and such Agent will not, prior to such
transmitting, mail confirmations to customers who have offered to purchase Notes
upon such terms. After such transmitting, sales and mailing of confirmations and
settlements may occur with respect to Notes upon such terms, subject to the
provisions of “Delivery of Prospectus” below.           Outdated Stickers, and
copies of the Prospectus to which they are attached (other than those retained
for files), will be destroyed.       Suspension of Solicitation; Amendment or
Supplement:   As provided in the Agency Agreement, the Issuer may suspend
solicitation of purchase at any time, and, upon receipt of notice from the
Issuer, the Agents will as promptly as practicable, but in no event later than
one Business Day following such notice, suspend solicitation until such time as
the Issuer has advised them that solicitation of purchases may be resumed.

Exhibit B – Page 49



--------------------------------------------------------------------------------



 

          If the Agents receive the notice from the Issuer contemplated by
Section 4(b) of the Agency Agreement, they will promptly suspend solicitation
and will only resume solicitation as provided in the Agency Agreement. If the
Issuer decides to amend or supplement the Registration Statement or the
Prospectus relating to the Notes, it will promptly advise the Agents and will
furnish the Agents with the proposed amendment or supplement in accordance with
the terms of the Agency Agreement. The Issuer will promptly file or mail to the
Commission for filing such amendment or supplement, provide the Agents with
copies of any such amendment or supplement, confirm to the Agents that such
amendment or supplement has been filed with the Commission and advise the Agents
that solicitation may be resumed. Any such suspension shall not affect the
Issuer’s obligations under the Agency Agreement; and in the event that at the
time the Issuer suspends solicitation of purchases there shall be any offers
already accepted by the Issuer outstanding for settlement, the Issuer will have
the sole responsibility for fulfilling such obligations; the Agents will make
reasonable efforts to assist the Issuer to fulfill such obligations, but the
Agents will not be obligated to fulfill such obligations. The Issuer will in
addition promptly advise the Agents and the Trustee if such offers are not to be
settled and if copies of the Prospectus as in effect at the time of the
suspension may not be delivered in connection with the settlement of such
offers.       Delivery of Prospectus:   A copy of the Prospectus, as most
recently amended or supplemented on the date of delivery thereof (except as
provided below), must be delivered to a purchaser prior to or together with the
earlier of delivery of (i) the written confirmation provided for above, and
(ii) any Note purchased by such purchaser at the following address:

          If to:   Banc of America Securities LLC   to both:   Attn:
Continuously Offered Products       100 No. Tryon Street       Charlotte, NC
28255       Mail Code: NC 1007-07-01

Exhibit B – Page 50



--------------------------------------------------------------------------------



 

                  Telecopy Number: (704) 388-993913                   and      
            Syndicate Operations         100 No. Tryon Street         Charlotte,
NC 28255         Mail Code: NC 1007-07-01         Telecopy Number:
(704) 388-9212214               if to:   Citigroup Global Markets Inc.     to:  
Attention: Annabelle Avila         Brooklyn Army Terminal         140 58th
Street, 8th Floor         Brooklyn, NY 11220         Telephone Number:
(718) 765-6725         Telecopy Number: (718) 765-6734               if to:  
Fleet Securities, Inc.     to:   Attention: John Crees         100 Federal
Street MADE 10012H         Boston, MA 02110         Telephone Number:
(617) 434-5983         Telecopy Number: (617) 434-8702               if to:  
J.P. Morgan Securities Inc.     to:   Attention: Medium-Term Note Desk        
270 Park Avenue, 8th Floor         New York, NY 10017         Telephone Number:
(212) 834-4421         Telecopy Number: (212) 834-6081315               if to:  
Lehman Brothers Inc.     to:   Attention: Fixed Income Syndicate/        
   Medium Term Notes Desk         745 Seventh Avenue         New York, NY 10019
        Telephone Number: (212) 526-9664         Telecopy Number: (212) 526-0943



--------------------------------------------------------------------------------

    13 Please send by telecopy rather than mail.       14 Please send by
telecopy rather than mail.       15 Please send by telecopy with original to
follow by mail.

Exhibit B – Page 51



--------------------------------------------------------------------------------



 

                  with a copy to:                   ADP Prospectus Services    
       For Lehman Brothers Inc.         Attention: Client Services Desk        
1155 Long Island Avenue         Edgewood, NY 11717         Telecopy Number:
(631) 254-7268               if to:   Morgan Stanley & Co. Incorporated     to:
  Attention: Legal Department         1585 Broadway         New York, NY 10036  
      Telephone Number: (212) 761-4000         Telecopy Number: (212) 761-0783  
                with a copy to:                   Morgan Stanley & Co.
Incorporated         Attention: Debt Syndicate Desk         1585 Broadway      
  New York, NY 10036         Telephone Number: (212) 761-2000               if
to:   Wachovia Capital Markets, LLC     to:   Attention: Corporate Syndicate
Desk         301 South College St., DC-8         One Wachovia Center        
Charlotte, NC 28288         Telephone Number: 704-383-7727         Telecopy
Number: 704-383-9165               if to:   US Bank, National Association (the
Trustee)     to:   Attention: Ward Spooner         100 Wall Street         New
York, New York 10005         Telephone Number: (212) 361-6175         Telecopy
Number: (212) 361-6153               and to:           the Designated Agent, if
any.

            For record keeping purposes, one copy of such Pricing Supplement
shall also be mailed to:

Exhibit B – Page 52



--------------------------------------------------------------------------------



 

                  O’Melveny & Myers LLP         275 Battery Street, Suite 2600  
      San Francisco, CA 94111-3305         Attention: Peter T. Healy, Esq.      
  Telecopy Number: (415) 984-8701               and                      
Goodwin Procter LLP         Exchange Place         53 State Street        
Boston, MA 02109-2281         Attention: Gilbert G. Menna, P.C.        
Telephone Number: (617) 570-1433         Telecopy Number: (617) 523-1231        
      The Issuer shall ensure that the Presenting Agent receives copies of the
Prospectus and each amendment or supplement thereto (including appropriate
Pricing Supplements) in such quantities and within such time limits as will
enable the Presenting Agent to deliver such confirmation or Note to a purchaser
as contemplated by these procedures and in compliance with the preceding
sentence. If, since the date of acceptance of a purchaser’s offer, the
Prospectus shall have been supplemented solely to reflect any sale of Notes on
terms different from those agreed to between the Issuer and such purchaser or a
change in posted rates not applicable to such purchaser, such purchaser shall
not receive the Prospectus as supplemented by such new supplement, but shall
receive the Prospectus as supplemented to reflect the terms of the Notes being
purchased by such purchaser and otherwise as most recently amended or
supplemented on the date of delivery of the Prospectus.

Exhibit B – Page 53



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Opinion of
Counsel to the Company

     In rendering the following opinion, counsel may rely, to the extent they
deem such reliance proper, on the opinions (in form and substance reasonably
satisfactory to counsel to the Agents) of other counsel reasonably acceptable to
counsel to the Agents as to matters governed by the laws of jurisdictions other
than the United States, and as to matters of fact, upon certificates of officers
of the Company and of government officials; provided that counsel to the Company
shall state that the opinion of any such other counsel is in form satisfactory
to counsel to the Company and, in the opinion of counsel to the company, counsel
to the Company and the Agents are justified in relying on such opinions of other
counsel. Copies of all such opinions and certificates shall be furnished to
counsel to the Agents.

* * * *

     1.     The Registration Statement has been declared effective under the
1933 Act. The Prospectus Supplement has been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act. To our knowledge (based solely on an oral
confirmation of a member of the Commission’s staff), no stop order suspending
the effectiveness of the Registration Statement has been issued under the 1933
Act and no proceeding for that purpose has been instituted or threatened by the
Commission.

     2.     Each part of the Registration Statement, when such part became
effective, and the Prospectus, on the date of filing thereof with the Commission
and as of the date hereof, complied as to form in all material respects with the
requirements of the 1933 Act and the rules and regulations thereunder (other
than (i) the financial statements and supporting schedules and other financial
and statistical information and data included therein or omitted therefrom, and
(ii) any documents incorporated by reference into the Registration Statement, as
to which we express no opinion) it being understood that, in passing upon
compliance as to the form of the Registration Statement, we assume that the
statements made therein are correct and complete.

     3.     The descriptions in the Registration Statement (other than the
documents incorporated by reference) and the Prospectus of statutes are accurate
in all material respects and fairly present the information required to be
disclosed therein. We do not know of any statutes or legal or governmental
proceedings required to be described in the Prospectus that are not described as
required, or of any contracts or documents of a character required to be
described in the Registration Statement or Prospectus or to be filed as exhibits
to the Registration Statement that are not so described or filed.

     4.     The Company is not and, after giving effect to the offering and sale
of the Notes and the application of the proceeds therefrom as described in the
Prospectus, will

Exhibit C – Page 1



--------------------------------------------------------------------------------



 



not be an “investment company” as such term is defined in the Investment Company
Act of 1940, as amended.

     5.     The Company is a corporation validly existing and in good standing
under the laws of the State of Maryland with corporate power under its
organizational documents and the applicable statutory law necessary to conduct
its business as described in the Registration Statement and the Prospectus.

     6.     Each of the Subsidiaries that owns a Current Community or
Development Community (as such terms are defined in the Company’s Quarterly
Report on Form 10-Q for the quarterly period ended      , 200     , filed with
the Commission on     , 200     ) is a corporation, limited partnership, or
limited liability company, as the case may be, that has corporate or other power
under its organizational documents and the applicable statutory law necessary to
conduct its business as described in the Registration Statement and the
Prospectus.

     7.     Subject to the completion of the exchange of the common stock of
Avalon Properties, Inc. (“Avalon”) for the Common Stock of the Company in
connection with the merger of Avalon with and into the Company as of June 4,
1998 (the “Merger”), all of the outstanding shares of Common Stock and Preferred
Stock identified in the Prospectus that were issued in (a) the Merger and (b)
offerings for cash registered under the 1933 Act and sold to underwriters or
through agents in transactions in which we acted as counsel for the Company,
have been duly authorized and are validly issued, fully paid and nonassessable
and conform to the description thereof in the Prospectus.

     8.     The Notes are in substantially the forms annexed to the Amended and
Restated Third Supplemental Indenture as Exhibit A or Exhibit B thereto. The
issuance of the Notes has been duly authorized by the Company and, assuming (i)
the due execution of the Notes on behalf of the Company, (ii) the due
authentication of the Notes by the Trustee in accordance with the terms of the
Indenture, and (iii) the delivery of the Notes and payment therefor in full by
the purchasers of the Notes, (A) the Notes will be valid and binding obligations
of the Company entitled to the benefits provided by the Indenture and
enforceable against the Company in accordance with their terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
(ii) general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or law), (iii) the discretion of the court before
which any proceeding therefor may be brought, (iv) requirements that a claim
with respect to any Notes payable in a foreign or composite currency (or a
foreign or composite currency judgment in respect of such claim) be converted
into U.S. dollars at a rate of exchange prevailing on a date determined pursuant
to applicable law and (v) governmental authority to limit, delay or prohibit the
making of payments outside the United States (collectively, the “Enforceability
Limitations”), and (B) the Indenture and the Notes conform in all material
respects to the descriptions thereof in the Registration Statement and the
Prospectus.

     9.     The Company has full corporate power and authority to enter into the
Indenture. The Indenture has been duly authorized, executed and delivered by the

Exhibit C – Page 2



--------------------------------------------------------------------------------



 



Company and constitutes a valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Limitations.

     10.     The Indenture has been duly qualified under the Trust Indenture Act
of 1939, as amended (the “TIA”).

     11.     The Company has full corporate power and authority to enter into
the Distribution Agreement, the Terms Agreement and each Appointment Agreement,
and each of the Distribution Agreement, the Terms Agreement and each Appointment
Agreement has been duly authorized, executed and delivered by the Company. The
execution, delivery and performance of the Indenture, the Distribution
Agreement, the Terms Agreement and the Appointment Agreements and the issuance
and sale of the Notes on the terms contemplated in the Distribution Agreement
and the Terms Agreement will not (alone or with the giving of notice or the
passage of time or both) (A) to our knowledge, result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company or any of the Subsidiaries, pursuant to the terms or provisions of any
Contract (i) which we have prepared or negotiated on behalf of the Company and
(ii) to which any of the Subsidiaries is a party or by or pursuant to which any
of them or their respective properties is bound, affected or financed or (B)
result in a breach or violation of any of the terms or provisions of, or
constitute a default or result in the acceleration of any obligation under, (i)
the Charter or Bylaws of the Company, (ii) the articles or certificate of
incorporation, bylaws, limited partnership agreements or other organizational
documents of any of the Subsidiaries, (iii) to our knowledge, any Contract to
which the Company or any of the Subsidiaries is a party or by or pursuant to
which any of them or their respective properties is bound, affected or financed
or (iv) any statute, rule or regulation or judgment, ruling, decree or order,
known to us, of any court or other governmental agency or body applicable to the
business or properties of the Company or any of the Subsidiaries (except that we
express no opinion as to the securities or “Blue Sky” laws of any jurisdiction
other than the United States), in each case where such violation or default,
individually or in the aggregate, might have a material adverse effect on the
business, properties, business prospects, condition (financial or otherwise) or
results of operations of the Company and the Subsidiaries taken as a whole.

     12.     To our knowledge, no consent, approval, authorization or order of,
or filing with, any court or governmental agency or body is required in
connection with the issuance or sale of the Notes by the Company, except
(i) such as have been obtained under the 1933 Act, the Securities Exchange Act
of 1934, as amended, or the TIA, or (ii) such as may be required under state
securities laws or the bylaws or rules of the NASD in connection with the
purchase and distribution of the Notes through or by the Agents.

               The limitations inherent in the independent verification of
factual matters and the character of determinations involved in the registration
process are such that we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in or incorporated by reference into the Registration Statement or the
Prospectus and we make no representation that we have

Exhibit C – Page 3



--------------------------------------------------------------------------------



 



independently verified the accuracy, completeness or fairness of such
statements. Without limiting the foregoing, we assume no responsibility for, and
have not independently verified, the accuracy, completeness or fairness of the
financial statements or notes thereto, financial schedules and other financial
and statistical data contained in or incorporated by reference into the
Registration Statement, and we have not examined the accounting, financial or
statistical records from which such statements and notes, schedules and data are
derived. However, in the course of our acting as counsel to the Company in
connection with the preparation of the Registration Statement and the Prospectus
and the public offering of the Notes, we have conferred with representatives of
the Company, independent accountants for the Company, your representatives and
representatives of O’Melveny & Myers LLP, your counsel, during which conferences
and conversations the contents of the Registration Statement and the Prospectus
and related matters were discussed. In addition, we reviewed certain documents
made available to us by the Company or otherwise in our possession.

     Based on our participation in the above-mentioned conferences and
conversations, our review of the documents described above and our understanding
of applicable law, we advise you that:

     (a)  No facts have come to our attention which cause us to believe that the
Registration Statement (excluding the financial statements and notes thereto,
financial schedules and other financial or statistical information and data
included therein or omitted therefrom and the Trustee’s Statement of Eligibility
and Qualification on Form T-1 (the “Form T-1”), as to which we express no
opinion), at the time it became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

     (b)  No facts have come to our attention which cause us to believe that the
Prospectus (excluding the financial statements and notes thereto, financial
schedules and other financial or statistical information and data included
therein or omitted therefrom and the Form T-1, as to which we express no
opinion), as of its date or the date hereof, contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

     Such opinion shall also state that it is being rendered to the agents at
the request of the Company and shall authorize the reliance of O’Melveny & Myers
LLP with respect to matters governed by the MGCL for the sole purpose of
rendering their opinion to the Agents under the Distribution Agreement.

Exhibit C – Page 4



--------------------------------------------------------------------------------



 



SCHEDULE I

Information in the Prospectus

Furnished by any Agent

     The following information appearing in the prospectus supplement relating
to the Notes, if any, and the Prospectus has been furnished by the Agents in
writing specifically for use in the preparation of such preliminary prospectus
and the Prospectus:

     1.     The names of the Agents on the front and back covers.

     2.     The following information under the caption “Supplemental Plan of
Distribution:”

          a. the names of the Agents;

          b. the information regarding transactions among the Company and the
Agents and/or affiliates of the Agents (it being understood that each Agent has
supplied only the information relating to such Agent and its affiliates); and

          c. the information concerning stabilization and other syndicate
activities in which the Agents may engage.

Schedule I – Page 1



--------------------------------------------------------------------------------



 



SCHEDULE III

Commissions

     As compensation for the services of an Agent hereunder, the Company shall
pay such Agent, on a discount basis, a commission for the sale of each Note
equal to the principal amount of such Note multiplied by the appropriate
percentage set forth below:

              PERCENT OF MATURITY RANGES   PRINCIPAL AMOUNT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

From 9 months to less than 1 year
    .125 %
From 1 year to less than 18 months
    .150 %
From 18 months to less than 2 years
    .200 %
From 2 years to less than 3 years
    .250 %
From 3 years to less than 4 years
    .350 %
From 4 years to less than 5 years
    .450 %
From 5 years to less than 6 years
    .500 %
From 6 years to less than 7 years
    .550 %
From 7 years to less than 10 years
    .600 %
From 10 years to less than 15 years
    .625 %
From 15 years to less than 20 years
    .700 %
From 20 years to 30 years
    .750 %
Greater than 30 years
    *  



*   As agreed to by the Company and such Agent at the time of sale.

Schedule III – Page 1